t c memo united_states tax_court saba partnership brunswick corporation tax_matters_partner petitioner v commissioner of internal revenue respondent otrabanda investerings partnership brunswick corporation tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date during and b a domestic_corporation realized substantial capital_gains from the sale of a number of its business units in b joined with a foreign bank abn to form two general partnerships s and o immediately upon their formation s purchased private_placement notes ppns and o purchased certificates of deposit cds within month and immediately prior to the close of the partnerships' first taxable_year s and o sold their ppns and cds for cash percent and libor notes percent these transactions were intended to satisfy the regquirements of a contingent installment_sale under sec_453 relying on the ratable basis recovery rules under sec_15a_453-1 temporary income_tax regs fed reg date the partnerships applied one-sixth of their bases in the ppns and cds in computing their gains on the sales of the ppns and cds due to a large disparity in the partners initial capital contributions to the partnerships abn was allocated percent of the gains on the sales of the ppns and cds as a foreign_entity abn's distributive_share of the partnerships' gains was not subject_to u s income_tax following the close of the partnerships' first taxable_year abn's interests in the partnerships were reduced through direct purchases by b and redemptions by the partnerships s and o subseguently distributed cash to abn and the libor notes to b b sold the libor notes for cash relying on the ratable basis recovery rules under sec_15a_453-1 temporary income_tax regs supra b allocated the remaining bases in the ppns and cds in computing its losses on the sales of the libor notes for the taxable years ending and b reported capital losses of dollar_figure and dollar_figure respectively held the disputed transactions were not motivated by legitimate non-tax business purposes and were not imbued with objective economic_substance held further the disputed transactions are shams that will not be respected for federal_income_tax purposes held further the partnerships' income for the years in issue does not include interest earned on the ppns and cds held further the partnerships are entitled to deductions for certain organizational_expenses subject_to the limitations contained in sec_709 i r c joel v williamson thomas c durham daniel a dumezich clisson s rexford gary s colton jr stuart e thiel neil b posner and judith p zelisko for petitioner jill a frisch karen p wright lewis r mandel and theresa g mcqueeney for respondent il iil iv contents findings_of_fact brunswick corporation business groups takeover concerns defenses divestitures merrill lynch partnership proposal the zelisko memorandum o'brien's interest rate forecast avaw py algemene bank nederlands n v saba partnership a sodbury corporation b skokie investment corporation cc saba organizational meeting d miscellaneous fees saba transactions purchase of private_placement floating rate notes saba's sale of private_placement notes mcmanaman's tax projections brunswick's purchase of percent of sodbury s partnership_interest brunswick--abn consulting agreement payments on libor notes distribution of libor notes to brunswick brunswick's sale of libor notes partial_redemption of sodbury's partnership_interest uaw pp hm m si payments on norinchukin libor note transfer and termination of libor notes ee formation of sbc international holdings inc sbc downgrade of brunswick’s credit rating dissolution of saba dissolution of sodbury sbc's sale of remaining norinchukin libor note termination of chase private_placement notes oovoarang saba-related swaps a fuji and norinchukin swaps b sodbury--abn--merrill lynch swaps c bank of tokyo swaps vi vii viii ix xi xii xiii d bangue francaise du commerce exterieur swaps eb brunswick swaps otrabanda investerings partnership a structure b bartolo corporation c otrabanda organizational meeting d miscellaneous fees otrabanda transactions otrabanda's purchase of certificates of deposit otrabanda's sale of certificates of deposit brunswick's purchase of percent of bartolo's partnership_interest payments on libor notes distribution of libor notes to brunswick brunswick's sale of libor notes partial_redemption of bartolo's partnership_interest qwww pp qmo formation of obc international holdings inc dissolution of otrabanda dissolution of bartolo termination of the libor notes termination of the ibj cds cn gh ee otrabanda--related swaps otrabanda swap sumitomo swaps bartolo-abn--merrill lynch swaps bangue francaise du commerce bxterieur swaps brunswick swaps ahauaw py saba's and otrabanda's tax returns brunswick's partnership expenses a transaction costs b legal and accounting fees cc total expenses interest rate forecasts brunswick's tax returns and related documents respondent's determinations a saba fpaa b otrabanda fpaa opinion se ee ele lel lll le le lel i evidentiary matters ee ew ele a attorney--client privilege oe ee ee ee le kl b work---product doctrine ee ee ee ee lk ke et il contingent installment_sale provisions ee ee til petitioner's argument that an economic_substance analysis is not warranted ee ee a gregory v helvering and horn v commissioner oe b sec_1001 and cottage savings iv petitioner's contention that cins transactions are imbued with economic_substance eg a business_purpose ew es l112 b economic_substance li7 c conclusion we ee ee ee ew oy v secondary issues ee ee kk ee ee ee ee u1 bo memorandum findings_of_fact and opinion nims judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to saba partnership saba setting forth adjustments to saba's partnership returns for the taxable years ended date date and date respondent also issued an fpaa to otrabanda investerings partnership otrabanda setting forth adjustments to otrabanda's partnership returns for the taxable years ended date and date brunswick corporation the tax_matters_partner for both saba and otrabanda invoked the court's jurisdiction by filing timely petitions for readjustment challenging the fpaas for simplicity we refer to brunswick corporation as brunswick or petitioner these cases were consolidated for purposes of trial briefing and opinion on the date that brunswick filed the petitions herein saba and otrabanda had been liquidated and no longer maintained a principal_place_of_business respondent's adjustments in these cases are based on alternative determinations the central issue for decision is whether the partnerships' purported contingent installment_sale transactions hereinafter cins transactions should be disregarded for tax purposes because they lack economic_substance unless otherwise clear from the context the following words their derivatives and related terms are used for narrative convenience only to describe the form of the disputed transactions invest purchase gain loss borrow loan pay sale distribute note agreement commission and interest by our use of such terms we do not mean to suggest any conclusions concerning the actual substance or characterization of the transactions for tax purposes unless otherwise indicated section references are to sections of the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits are incorporated herein by this reference i brunswick corporation a business groups brunswick headquartered in skokie illinois has been in business for over years brunswick's stock is traded on the new york midwest pacific london and tokyo stock exchanges during the late 1980s brunswick's operations were organized among lines of business marine recreation and technical the marine group manufactured and sold pleasure and fishing boats and marine engines on a worldwide basis the recreation group operated recreation centers worldwide and manufactured and sold fishing rods reels and accessories and golf bowling and billiards products the technical group which consisted of the defense technetics and industrial products divisions manufactured and sold a wide variety of products for military aerospace and industrial use jack f reichert reichert served as brunswick's chairman president and chief_executive_officer william r mcmanaman mcmanaman served as brunswick's vice president--finance thomas k erwin erwin served as brunswick's controller richard s o'brien o'brien served as brunswick's treasurer and judith p zelisko zelisko an attorney served as brunswick's assistant vice president director of taxes in date reichert informed brunswick's board_of directors that the company's sales of marine products then approximately percent of brunswick's overall net sales appeared to be slowing in fact between and brunswick's net marine sales dropped from dollar_figure to dollar_figure or by approximately percent in response to these developments brunswick immediately reduced capital expenditures in marine-related manufacturing facilities and equipment permanently closed two boat manufacturing plants idled other plants and laid off big_number employees on date standard and poor's corporation standard poor's downgraded brunswick's long-term debt rating from a- to bbbt standard and poor's did not change brunswick's commercial paper rating during this period reichert and mcmanaman determined that it would be in brunswick's best interests to maximize the company's cash-flow and reduce debt b takeover concerns defenses in brunswick's stock was selling at a discount to book_value in date whittaker corporation whittaker made an unsolicited tender offer in an effort to acquire percent of the total voting power of brunswick's outstanding securities it appears that whittaker coveted sherwood medical industries inc sherwood a brunswick subsidiary and that whittaker intended to sell brunswick's remaining businesses if its takeover attempt were successful brunswick determined that the whittaker tender offer was unfair to brunswick's shareholders and successfully defeated the takeover attempt by selling sherwood to american home products inc during the period to gulf western industries inc gulf western accumulated up to percent of brunswick's stock and threatened a takeover the gulf western takeover threat abated when gulf western's chief_executive_officer died unexpectedly in date during the 1980s brunswick took the following steps to deter a hostile takeover revised several of its compensation-related programs in order to protect the interests of its employees amended its charter to a provide for staggered elections of directors b restrict actions by stockholders outside of stockholder meetings and c increase the number of authorized shares of brunswick common_stock from million to million shares amended the company's salaried pension plans to protect against the use of brunswick's excess pension funds to finance a hostile takeover of the company adopted a preferred share purchase rights plan or poison_pill and amended its deferred_compensation arrangements to provide -- - that all amounts held under such arrangements could be paid to the participants in the event of a change in control of the company during date rumors surfaced that irwin jacobs or ron perlman might attempt to take over brunswick on date dow jones news service reported that mcmanaman had dismissed the rumors nevertheless on date brunswick's board_of directors called a special meeting and decided to amend the company's poison_pill to provide among other things that if a person or group were to acquire percent or more of brunswick's common_stock other stockholders would be permitted to purchase brunswick common_stock at a discount of percent of market price on date the new york times reported that mr jacobs had denied that he was planning a takeover bid for brunswick in date brunswick amended its employee stock_option plan esop to permit the plan to borrow funds in order to purchase brunswick stock shortly after the amendment was adopted the esop obtained a bridge loan of dollar_figure million guaranteed by brunswick and purchased big_number shares of brunswick common_stock no formal hostile takeover attempt was initiated against brunswick during or c divestitures in brunswick decided to sell a number of businesses in its technical group in date brunswick announced its intention to sell its industrial products division ipd including vapor corporation and a group of businesses known as txt in date brunswick announced its intention to sell its technetics division including energy conservation systems circle seal and mims on date brunswick executed a letter agreement with merrill lynch capital markets a subsidiary of merrill lynch co inc hereinafter collectively referred to as merrill lynch under which merrill lynch agreed to act as brunswick's exclusive financial adviser in connection with the sale of ipd the ipd fee agreement brunswick agreed to pay merrill lynch a fee for its services as follows in the case of a single sale transaction of the aggregate purchase_price paid in such sale transaction but in no event less than dollar_figure or in the case of multiple sale transactions the sum of of the aggregate purchase_price paid for vapor and of the aggregate purchase_price paid for any or all of the businesses which comprise txt each such transaction fee payable in cash upon the closing of each such sale transaction as of date brunswick owned million shares or approximately percent of nireco corporation nireco a japanese corporation in date brunswick sold big_number of its nireco shares in connection with a public offering and listing of nireco shares on the japanese over-the-counter stock exchange in date brunswick decided to sell all of its remaining nireco shares on date brunswick and merrill lynch executed a letter agreement under which merrill lynch agreed to act as brunswick's exclusive financial adviser in connection with the sale of brunswick's nireco stock in exchange for a fee of percent of the proceeds of the sale the nireco fee agreement on date reichert and mcmanaman appeared before the new york society of security analysts mcmanaman informed the analysts that brunswick anticipated realizing approximately dollar_figure million from the sale of businesses in its technical group and that net_proceeds from the sales would be used to reduce brunswick's debt between date and date brunswick's debt to capitalization ratio was reduced from percent to percent on date brunswick and merrill lynch executed a letter agreement amending the ipd and nireco fee agreements to provide that brunswick would pay additional fees of dollar_figure dollar_figure and dollar_figure upon the sales of vapor corporation txt and brunswick's nireco stock respectively on date brunswick and merrill lynch executed a letter agreement further amending the ipd and nireco fee agreements to provide that brunswick would pay additional fees of dollar_figure and dollar_figure upon the sales of vapor corporation and brunswick's nireco stock respectively brunswick sold the following businesses from its technical group on the dates and at the prices indicated transaction date sales_price nireco -- big_number shares october dollar_figure energy conservation systems date big_number vapor ac date big_number nireco -- big_number shares date big_number txt valve control date big_number circle seal date big_number mims date big_number nireco -- big_number shares september big_number vapor date big_number the dollar_figure sales_price for txt included a dollar_figure promissory note on date brunswick received dollar_figure in exchange for cancellation of the note on date brunswick paid merrill lynch dollar_figure--an amount equal to percent of the proceeds from the sale of big_number nireco shares plus an additional dollar_figure pursuant to the march and date amendments to the nireco fee agreement on date brunswick paid merrill lynch dollar_figure--an amount equal to dollar_figure percent of the proceeds from the sale of vapor corporation and vapor ac and percent of the sales_price of txt plus an additional dollar_figure pursuant to the march and date amendments to the ipd fee agreement brunswick filed a form_1120 u s_corporation income_tax return for reporting capital_gains of dollar_figure and dollar_figure attributable to the sales of its technetics division businesses and nireco stock respectively d merrill lynch partnership proposal in date after brunswick had announced its intention to sell its technical businesses and nireco stock brunswick officials including mcmanaman erwin and zelisko met with representatives of merrill lynch's investment banking group including e s p das das managing director and vice chairman of investment banking arshad r zakaria zakaria thomas r williams jr williams and jeff neal neal during this meeting das described a structured transaction including the formation of a partnership between brunswick and a foreign_financial_institution that would generate capital losses that brunswick could use to offset the capital_gains that it would realize from the sale of its technical businesses merrill lynch used flowcharts in making its presentation to brunswick the only scenario depicted in the flowcharts was a tax loss for brunswick eb the zelisko memorandum in date o'brien and zelisko attended a second meeting with das and other merrill lynch representatives for further discussions regarding the partnership proposal on -- - date zelisko prepared a memorandum addressed to erwin and mcmanaman summarizing the merrill lynch partnership proposal in pertinent part as follows set forth below is a bullet point summary of a transaction proposed by merrill lynch to brunswick corporation bc on date to generate sufficient capital losses to offset the capital_gain which will be generated on the sale of the nireco shares the specific dollar amounts can be adjusted to increase or decrease the capital_loss required step bc and an unrelated foreign_partner fp would form a partnership no later than date with bc contributing dollar_figure million in cash and the fp contributing dollar_figure million in cash the partnership would have a fiscal year-end of march 31st since that would be the year-end of the fp the majority partner step partnership buys a private_placement note for dollar_figure million with the cash in the partnership and holds the note for one month step before date the partnership would sell the dollar_figure million private_placement note for dollar_figure million in cash and five-year contingent note with an assumed fair_market_value fmv of dollar_figure million under this contingent note payments would be made to the partnership over a five-year period equal to libor times a fixed notional principal the details concerning the terms of this note require further discussion by the treasury_department with merrill lynch ' libor is an acronym for london interbank offering rate which is the primary fixed income index reference rate used in kuropean financial markets -- - the partnership would recognize gain on the sale of the private_placement note calculated as follows cash basi sec_33 of _-__ gain bc's gain dollar_figure fp's gain dollar_figure total gain dollar_figure bc's share of the gain equals its ownership in the partnership for a taxable gain to bc of dollar_figure million in step in date or later ie until there has been some movement in the value of the contingent note bc buy sec_50 of fp's interest in the partnership for dollar_figure million assuming that the fmv of the contingent note is still dollar_figure million with this purchase bc's basis in its partnership_interest is dollar_figure million calculated as follows bc's initial investment dollar_figure million gain dollar_figure purchase of of fp's interest dollar_figure dollar_figure step the partnership distributes the contingent note to bc assuming a fmv of dollar_figure million in addition the partnership would distribute approximately dollar_figure million in cash to fp which is the equivalent cash distribution to fp given its percentage ownership step bc sells the contingent note for cash this sale of the contingent note by bc generates the capital_loss bc's basis in the note dollar_figure fmv of the note dollar_figure capital_loss dollar_figure net gain on sale of fp note dollar_figure net_capital_loss dollar_figure after the sale of the note bc's tax basis in the partnership is zero and the partnership still has dollar_figure in cash step in date the partnership will be terminated there cannot have been any agreements negotiations or understandings of any kind among the partners or their representatives regarding the possible liquidation of the partnership or the assets to be distributed to each respective partner upon termination and liquidation of the partnership or the transactions described in step sec_4 and prior to termination of the cash in the partnership will be contributed to newco a wholly- owned subsidiary of the partnership upon termination of the partnership the newco stock will be distributed to bc and the remaining cash to fp risks involved redacted material deleted merrill lynch did assure us that their fee would not be due if the tax law changed prior to implementation cost involved merrill lynch's fee is of the tax savings assuming a capital_loss of dollar_figure million the tax savings would be around dollar_figure million and a fee on such savings results ina fee of dollar_figure million this fee is negotiable also need to clarify whether the fee is on the gross or net_capital_loss generated legal fees for bc and operating_expenses of the partnership which would be paid_by bc would run about dollar_figure - dollar_figure compensation fees to the fp merrill lynch talked in terms of basis points on the fp's equity_investment -- - bid offer spread on the private_placement note and on the contingent note the foregoing should be viewed as a summary of the merrill lynch proposal redacted material deleted merrill lynch's partnership proposal and specifically the partnership's purchase of private_placement notes ppns and their subsequent sale for approximately percent cash and percent libor notes was intended to comply with the contingent installment_sale provisions and ratable basis recovery rules under sec_453 and sec_15a_453-1 temporary income_tax regs fed reg date merrill lynch's role was to manage all aspects of the transactions including enlisting the foreign_partner serving as a financial adviser to the partnership arranging for the purchase and sale of the ppns and arranging for the purchase and sale of the libor notes on date o'brien wrote a memorandum to mcmanaman regarding investment of the proceeds that brunswick would derive from the sale of its technical businesses o'brien suggested that brunswick's need for investment advice should be used as a vehicle to acquaint ourselves with the investment expertise of a sophisticated financial_institution with worldwide marketplace experience on date mcmanaman o'brien and zelisko appeared before brunswick's board_of directors the minutes of the meeting state in pertinent part mr mcmanaman described a proposal for a partnership with a foreign_entity the arrangement would require the company to make an equity_investment in the partnership of at least dollar_figure million and not more than dollar_figure million in cash which would be invested in a diversified portfolio of investments including high guality debt instruments by the partnership mr mcmanaman then discussed the business_purpose tax benefits and risks in the arrangement the minutes do not describe the business_purpose underlying brunswick's participation in the partnership mcmanaman recommended approval of the proposal with the caveat that brunswick would not proceed with the transaction if management were dissatisfied with the proposed foreign_partner mcmanaman believed that tax benefits were a primary reason for brunswick to invest in the partnership the board_of directors immediately authorized both mcmanaman and o'brien or either of them to enter into a partnership on behalf of brunswick for an equity_investment of at least dollar_figure million and not more than dollar_figure million on date brunswick's board_of directors conducted a meeting by way of a telephone conference call and upon the recommendation of mcmanaman authorized mcmanaman or o'brien or either of them to enter into a second partnership on behalf of brunswick for an equity_investment of at least dollar_figure million and not more than dollar_figure - - million the second partnership investment was recommended because brunswick was generating additional cash and capital_gains from the sale of its technical businesses and nireco stock the board_of directors also authorized mcmanaman and or o'brien to enter into agreements on behalf of brunswick for the purchase and sale of treasury securities for forward delivery and to increase the amount authorized for interest_rate_swap transactions up to dollar_figure million f o'brien's interest rate forecast one of o'brien's duties as brunswick's treasurer was to track the movement of interest rates in early o'brien believed that interest rates would rise however during the period june through date o'brien's view of the direction of interest rates was in transition and he was uncertain whether interest rates would rise or fall by early date o'brien was convinced that interest rates would fall il algemene bank nederlands n v during the period in question algemene bank nederlands n v abn was the largest bank in the netherlands during all relevant periods abn offered comprehensive corporate institutional and individual financial services including domestic and international lending trade finance and international payments international corporate finance and advisory services global investment management and advisory services foreign exchange treasury and risk management services and trust services abn trust company abn trust was an abn affiliate in merrill lynch representatives contacted johannes den baas den baas vice president corporate finance abn-new york and proposed that abn enter into general partnerships with certain u s_corporations in an date memorandum to arthur arnold executive vice president corporate finance abn- new york den baas described the structure of the partnerships and timing of partnership investments in terms substantially_similar to those set forth in the zelisko memorandum unlike the zelisko memorandum den baas stated that the partnership was designed to reduce a u s corporation's liability for alternative_minimum_tax the den baas memorandum includes a discussion of the financial risks to abn in pertinent part as follows credit risk the structure demands that virtually no credit risk will be taken in the partnership since any defaults on the principal of the investments will jeopardize the objective as described hereafter the nature of paper invested in will be of the highest credit quality and will have short term maturities xk kek market interest rate risk abn new york will take care of perfect hedges in order to protect the bank from the changes in the value of the underlying securities due to interest rate fluctuations legal and tax risk for abn will be covered by opinions of legal and tax counsel furthermore the proposed structure for abn that follows will in itself provide a protection against u s tax_liabilities den baas summarized abn's remuneration for participating in the partnerships as follows the remuneration for abn will be bps spread over the outstanding participation plus dollar_figure upfront fee and all out of pocket expenses covered legal fees etc since the structure itself will not carry the possibilities for this level of remuneration the income will be received by abn new york in upfront payments made by the corporation abn eventually formed partnerships with several u s_corporations in early merrill lynch representatives contacted den baas and inquired whether abn would enter into a partnership with brunswick on date den baas drafted a memorandum proposing a dollar_figure million facility or loan to a netherland antilles special purpose corporation spc that would be managed by abn trust and would enter into a partnership with brunswick the memorandum stated in pertinent part abn will receive again an upfront fee representing bps over libor over the outstanding plus the bps funding difference between libor and cp commercial paper upfront the amount will be around dollar_figure but we have negotiated a minimum fee of dollar_figure upfront excluding abn trust curacao's fees on the same date den baas drafted a credit proposal which included a description of the partnership's anticipated investment activities including the purchase in the last week of - - february of highly rated ppns the sale of the ppns in late march for cash and installment notes investment of the cash proceeds in highly rated commercial paper and brunswick's gradual buy- down of abn's partnership_interest den baas' credit proposal stated that abn would have the option to withdraw fully from the partnership after date on date abn's north atlantic credit committee recommended approval of den baas' credit proposal stating we recommend approval as brunswick does not possess the same high credit standing as previous deals please make sure we can liquidate the portfolio if brunswick is unable to come up with the cash to pay us out by january on date abn's risk management department granted approval for abn to participate in the proposed partnership on the condition that abn would maintain the right to liguidate the portfolio tiil saba partnership a sodbury corporation in the netherlands a foundation or stichting is a legal entity that is managed and administered by a board on date abn established two stichtings ronde klip foundation ronde klip and pietermaai foundation pietermaai on date sodbury corporation sodbury was incorporated in curacao netherlands antilles on date sodbury and abn trust executed an agreement under which abn -- - trust agreed to provide managerial_services to sodbury in exchange for an annual fee of dollar_figure at the time that sodbury was incorporated ronde klip and pietermaai each received one- half or big_number shares of the big_number shares of sodbury common_stock authorized to be issued each sodbury share had a par_value of dollar_figure for a total capitalization of dollar_figure on date abn's willemstad branch abn- willemstad and sodbury entered into a revolving credit agreement rca under which abn-willemstad agreed to loan sodbury up to dollar_figure million by agreements dated date ronde klip and pietermaai pledged their sodbury stock as security for the rca on date abn-willemstad and sodbury entered into a second agreement under which abn-willemstad agreed to lend sodbury up to dollar_figure million subordinated to the rca described above sodbury would not be required to pay interest on any such loan unless the outstanding principal was not paid on the expiration date by agreements dated date ronde klip and pietermaai granted abn irrevocable options to purchase their sodbury shares at par_value - - sodbury was organized to participate as a general_partner in saba because abn was not interested in assuming the unlimited liability of a general_partner and abn's loans to sodbury could be syndicated b skokie investment corporation on date brunswick organized a wholly owned subsidiary skokie investment corporation skokie under the laws of the state of delaware on date brunswick agreed to lend skokie dollar_figure million in exchange for a demand promissory note in that amount with interest at the prime rate cc saba organizational meeting on date brunswick representatives mcmanaman o'brien and zelisko met in bermuda with abn representatives den baas and peter h de beer de beer assistant managing director and merrill lynch representatives macauley r taylor taylor managing director for merrill lynch capital markets das and zakaria lawyers from the law firms of cravath swaine moore and mayer brown platt also attended the bermuda meeting this was the first meeting between brunswick and abn during this meeting mcmanaman and abn representatives discussed the possibility of abn’s providing consulting services to brunswick for a fee on date brunswick and merrill lynch executed a letter agreement under which merrill lynch agreed to serve as - - brunswick's financial adviser regarding saba in exchange for a fee of dollar_figure brunswick paid merrill lynch's fee on date by partnership_agreement dated date brunswick skokie and sodbury formed saba as a general_partnership under the laws of the state of new york the partners agreed that saba would maintain its principal_place_of_business in curacao netherlands antilles the partnership_agreement stated that the partnership was being formed for the object and purpose of making investments in notes bonds debentures and other interest bearing instruments owning managing and supervising such investments sharing the profits and losses therefrom and engaging in such activities necessarily incidental or ancillary thereto the partnership_agreement further stated that generally each item of partnership income gain expense and loss for each fiscal_year would be allocated among the partners in proportion to each partner's capital_account however if a partner's proportionate interest in partnership capital were to change during any fiscal_year the partnership's books would be closed as of the date of such a change and partnership income gain expense and loss would be allocated to the partners in proportion to their respective capital accounts as determined immediately prior to such change the partnership_agreement stated that a partner would be permitted to request in writing that the partnership redeem all or any portion of its partnership_interest provided that no such request may be made by a partner before date if such redemption would reduce the partner's partnership_interest to less than dollar_figure million however the partnership_agreement stated that no such redemption would be permitted if merrill lynch determined that the redemption would cause a disorderly liquidation of the partnership's assets on date the saba partners made capital contributions as follows percentage capital_contribution interest skokie dollar_figure oo brunswick big_number sodbury dollar_figure skokie made its capital_contribution from the proceeds of its loan from brunswick sodbury made its capital_contribution from the proceeds of its loans from abn-willemstad the partners' capital contributions were deposited into saba's bank account at abn-new york d miscellaneous fees on date saba executed a letter agreement with n v fides fides an abn affiliate under which fides agreed to provide a variety of administrative services for saba in exchange for an annual fee of dollar_figure on the same date saba and fides - - executed a second letter agreement in which saba agreed to indemnify fides during and saba made the following payments to n v fides date amount date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure on date saba through fides and merrill lynch executed a letter agreement under which merrill lynch agreed to act as saba's exclusive financial adviser the letter agreement does not state the amount of merrill lynch's fee for such services merrill lynch expected to be compensated for its services at least in part by acting as the dealer in transactions with saba saba maintained certain audited and unaudited financial statements the audited financial statements were prepared by arthur andersen willemstad curacao arthur andersen the unaudited financial statements were prepared by fides pursuant to its agreement with saba saba made the following payments to cravath swaine moore and arthur andersen for professional fees - - date amount payee date dollar_figure cravath date big_number arthur andersen date big_number arthur andersen date big_number cravath dollar_figure the dollar_figure fee paid to cravath on date was composed of dollar_figure for professional services and advice dollar_figure for miscellaneous costs e postage copying and messenger charges and dollar_figure for travel and transportation charges in a date memorandum from cravath to brunswick cravath itemized the dollar_figure charge for professional services as follows the dollar_figure fee was for negotiation and drafting of the documentation and for other related_services in connection with a the formation of saba dollar_figure b the purchase by saba of certain notes dollar_figure c the sale by saba of such notes dollar_figure d the assignment of saba’s right to receive payments from such sale dollar_figure and e other related matters dollar_figure saba paid commercial paper fees as follows date amount date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure dollar_figure iv saba transactions a purchase of private_placement floating rate notes merrill lynch prearranged for chase manhattan bank chase to sell private_placement floating rate notes chase ppns to saba on date merrill lynch transmitted to chase a summary of terms for the ppns on date the same day that the saba partners made their capital contributions to the partnership saba paid chase dollar_figure million for one newly- issued 5-year ppn in the principal_amount of dollar_figure million on date chase reissued the dollar_figure million ppn as four dollar_figure million 5-year ppns other than the principal amounts the ppns had the exact same terms as the original dollar_figure ppn in particular the chase ppns were due on date and paid interest at the 1l-month commercial paper rate plus nine basis points 360-day year converted to a money market yield for the actual number of days in the coupon period the rate on the ppns was favorable to chase because it was slightly less than chase's alternative sources of funding interest on the chase ppns was due and payable monthly on the third wednesday of each month commencing on date the chase ppns included a buropean-style put option exercisable by the holder on date at par plus accrued interest --- - at the time the chase ppns were issued chase was rated a- by standard poor's and baa2 by moody's investors service moody's the chase ppns were not registered under the securities act of and were not traded on an established_securities_market on date chase made a timely interest payment of dollar_figure to saba on the chase ppns saba included this payment in its interest_income on its form_1065 u s partnership return of income for the taxable_year ended date b saba's sale of private_placement notes while arranging saba's purchase of the chase ppns merrill lynch began making arrangements for saba to sell the chase ppns on date and date merrill lynch transmitted a summary of terms for the chase ppns to fuji capital markets fuji and norinchukin bank norinchukin respectively fuji and norinchukin each prepared memoranda seeking approval to purchase the chase ppns which stated that the transactions were designed to provide tax savings for merrill lynch's customers merrill lynch had approached fuji and norinchukin regarding the sale of the chase ppns because they were able to issue debt instruments ie libor notes although saba would have incurred lower transaction costs by selling the chase ppns to a money market fund such funds were eliminated from consideration inasmuch as they could not issue libor notes - - on date saba conducted a partnership meeting at merrill lynch's office in toronto o'brien represented brunswick and skokie at the meeting while de beer represented abn by way of a telephone conference call taylor and joel van dusen an investment banking analyst participated in the meeting on behalf of merrill lynch during the meeting the partners discussed their belief that interest rates were likely to rise due to a stronger economy rising rates in japan and europe and the reunification of germany according to minutes of this meeting saba adopted a resolution at the suggestion of merrill lynch authorizing and directing the sale of the chase ppns for consideration consisting of percent cash and percent contingent payments based on libor the libor notes would provide for periodic_payments at a designated libor rate on a notional_principal_amount npa for a set term the libor note npa was not intended to represent the principal_amount due but was used solely as a multiplier to determine the amount of libor-based contingent payments on date immediately prior to close of saba's first taxable_year saba sold chase ppns to fuji and chase ppns to norinchukin in exchange for the chase ppns sold to fuji saba received dollar_figure million in cash and installment purchase agreements dated date fuji libor notes each with a stated npa of dollar_figure for a total npa of dollar_figure - - in exchange for the chase ppns sold to norinchukin saba received dollar_figure million in cash and installment purchase agreements dated date norinchukin libor notes each with a stated npa of dollar_figure for a total npa of dollar_figure at the time of these transactions fuji was rated aal by moody's and aa by standard poor's while norinchukin was rated aaa by moody's and aaa by standard poor's the sale of the chase ppns to fuji and norinchukin included dollar_figure of interest that had accrued on the ppns for the period from date through date saba reported this amount as interest_income on its form_1065 for the taxable_year ended date the fuji and norinchukin libor notes were effective as of date and provided for a stream of quarterly payments beginning on date and ending on date in an amount that would float based on 3-month libor determined at the beginning of the payment period multiplied by the npa of the note and a fraction consisting of the number of days between payment dates divided by saba sold the chase ppns at dollar_figure percent of par or ata private_placement discount of dollar_figure basis points times dollar_figure paul a pepe pepe vice president for merrill lynch capital markets determined the origination value for the fuji and norinchukin libor notes based upon the sum of the par - -- value of the chase ppns and the accrued interest on the ppns less the private_placement discount and the cash received upon the sale of the chase ppns as follows fuji libor notes par_value of chase ppns dollar_figure plus accrued interest through march big_number big_number less private_placement discount big_number less cash received merrill lynch origination value sdollar_figure norinchukin libor notes par_value of chase ppns dollar_figure plus accrued interest through march big_number big_number less private_placement discount sdollar_figure less cash received merrill lynch origination value sdollar_figure according to pepe's computations saba received consideration totaling dollar_figure consisting of the dollar_figure in cash and the fuji and norinchukin libor notes with a combined present_value of dollar_figure the difference between the par_value of the chase ppns plus accrued interest dollar_figure and the total consideration that saba received dollar_figure reflects the dollar_figure private_placement discount on the sale of the chase ppns contrary to the origination value that pepe assigned to the libor notes saba listed the value of the libor notes in its -- - general ledger for the period ended date at dollar_figure saba carried the libor notes on its audited and unaudited financial statements at cost ie the present_value of the libor notes of dollar_figure plus the dollar_figure private_placement discount on the sale of the chase ppns saba adopted this approach based upon advice from merrill lynch as discussed in detail below the private_placement discount on the sale of the chase ppns eventually was borne solely by brunswick following the distribution and sale of the libor notes a portion of the dollar_figure private_placement discount on the sale of the chase ppns was attributable to the ppns' lack of liguidity if saba had invested directly in libor notes as opposed to first purchasing and then selling the chase ppns saba could have avoided the portion of the dollar_figure discount attributable to the ppns' lack of liquidity o'brien understood that saba had invested in the chase ppns prior to its investment in the libor notes to ensure that the transactions would be treated for tax purposes as cins transactions the chase ppnss were not readily tradeable on an established market in addition because the libor notes provided for variable quarterly payments saba could not determine the aggregate selling_price of the chase ppns by the end of its date taxable_year consequently saba reported the sale of the chase ppns as an installment_sale - - under sec_453 saba computed its gain on the sale through a ratable allocation or recovery_of its basis in the chase ppns under sec_15a_453-1 temporary income_tax regs fed reg date although the fuji and norinchukin libor notes provided for quarterly payments to be paid over a 5-year period beginning date saba had received the dollar_figure million cash portion of the sale proceeds immediately prior to the end of its date taxable_year taking the position that the maximum period over which payments could be received on the sale of the chase ppns was years saba applied 6th of its basis in the chase ppns in computing its gain on the sales under sec_15a l c temporary income_tax regs supra saba reported the sale of the chase ppns on its form_1065 for the year ended date as follows cash proceeds dollar_figure cost big_number basis cost gain dollar_figure saba allocated the gain reported on its form_1065 for the tax_year ended date among its partners per its schedule k-1s as follows percentage partner interest gain skokie o dollar_figure brunswick big_number sodbury big_number total sec_126 sec_666 sec_667 the dollar_figure gain that saba reported on its date tax_return was not included on saba's audited or unaudited financial statements for the year ended date saba invested the dollar_figure million that it received on the sale of the chase ppns in time deposits and commercial paper saba acquired approximately dollar_figure million of brunswick commercial paper between september and saba held brunswick's commercial paper through date when it contributed the commercial paper to sbc international holdings inc see discussion infra p c mcmanaman's tax projections on date mcmanaman prepared a schedule entitled foreign_partnership tax update in which he projected that brunswick would realize capital losses of dollar_figure million attributable to foreign_partnership i saba and capital losses of dollar_figure million attributable to foreign_partnership ii the yet to be formed otrabanda partnership in addition mcmanaman projected that brunswick would realize capital_gains of dollar_figure million attributable to the sales of its technical businesses and nireco stock that such capital_gains would be offset by -- - brunswick's capital losses from its partnership investments and that brunswick would have dollar_figure million in capital losses to carry back to taxable years through on date mcmanaman presented his projections to brunswick's board_of directors d brunswick's purchase of percent of sodbury's partnership_interest during a date saba partnership meeting sodbury requested that the remaining partners purchase percent of its interest in the partnership brunswick agreed to pay dollar_figure in cash for percent of sodbury's partnership_interest based in part upon pepe's valuation of the fuji and norinchukin libor notes in notes dated date pepe valued the fuji and norinchukin libor notes held by saba at dollar_figure and then added to that amount dollar_figure--the sum of the dollar_figure private_placement discount and an unidentified additional_amount of dollar_figure pepe rounded the resulting figure of dollar_figure up to dollar_figure by valuing the fuji and norinchukin libor notes in this fashion sodbury was relieved of the cost or private_placement discount associated with the sale of the chase ppns after brunswick's purchase of percent of sodbury's interest in saba brunswick held a 5-percent partnership_interest in saba skokie held a 5-percent partnership_interest and sodbury held a 45-percent partnership_interest -- -- on date sodbury transferred the dollar_figure received from brunswick to abn to be applied as a credit against its loan account ke brunswick-abn consulting agreement on date brunswick and abn entered into an agreement under which abn agreed to provide consulting services to brunswick in exchange for a fee brunswick charged the fees that it paid to abn pursuant to the consulting agreement_against the portion of brunswick's accrued disposition costs reserve_account allocated to partnership activity brunswick paid abn a total of dollar_figure pursuant to the consulting agreement dollar_figure on or about date dollar_figure on or about date and dollar_figure on or about date f payments on libor notes on date fuji and norinchukin made timely libor note payments to saba of dollar_figure and dollar_figure respectively saba included dollar_figure of these payments in its interest_income on its form_1065 for the taxable_year ended date g distribution of libor notes to brunswick on date saba distributed dollar_figure in cash to sodbury dollar_figure in cash to skokie and fuji libor notes and norinchukin libor note to brunswick in notes dated august pepe valued the libor notes distributed to brunswick by -- - first assigning a base value of dollar_figure to all of the fuji and norinchukin libor notes and adding to that amount the dollar_figure private_placement discount and the dollar_figure amount that first appeared in pepe's notes dated date pepe's notes dated date identify the dollar_figure amount as a fee pepe rounded the resulting figure of dollar_figure up to dollar_figure and multiplied that figure by the ratio of the total npa of the retained norinchukin libor note dollar_figure to the npa of all the libor notes dollar_figure pursuant to these computations pepe valued the norinchukin libor note that saba retained at dollar_figure and the libor notes that saba distributed to brunswick at dollar_figure sodbury transferred the dollar_figure that it received from saba to abn to be applied as a credit against its loan account h brunswick's sale of libor notes in date concurrent with saba's distribution of the libor notes to brunswick merrill lynch was making arrangements for brunswick to sell the libor notes on date a representative of the bank of tokyo ltd bot prepared a memorandum seeking approval from bot's head office to purchase the libor notes from brunswick in connection with a structured transaction to be arranged by merrill lynch on date brunswick and merrill lynch executed a letter agreement appointing merrill lynch as brunswick's exclusive agent to arrange for the sale of the libor notes on date brunswick sold the libor notes to bot for dollar_figure brunswick determined that it incurred a capital_loss on the sale of the libor notes first brunswick computed its inside_basis in the libor notes by multiplying dollar_figure dollar_figure saba's original cost_basis in the chase ppns less dollar_figure the portion of saba's cost_basis in the chase ppns used in computing saba's gain on the sale of the ppns by percent to account for the fact that brunswick had received of the libor notes originally held by saba under this formula brunswick determined that it had an inside_basis in the libor notes of dollar_figure in the alternative brunswick computed its outside_basis in saba as of date as follows contributions dollar_figure distributive_share for capital_gain big_number income big_number purchase of partnership_interest big_number total basis dollar_figure brunswick determined that its basis in the libor notes was dollar_figure--the lesser_of its outside_basis in saba or its inside_basis in the libor notes on its consolidated federal_income_tax return for brunswick reported a net_short-term_capital_loss of dollar_figure attributable to saba the dollar_figure net_short-term_capital_loss consists of the difference between brunswick's purported basis in the libor notes and the sales_price of the notes less brunswick's distributive_share of the gain reported by saba on the sale of the chase ppns dollar_figure - dollar_figure - big_number dollar_figure brunswick reported a loss on its audited and unaudited financial statements on the sale of the libor notes in the amount of dollar_figure which is the difference between the cash proceeds of dollar_figure and the dollar_figure value that pepe assigned to the libor notes at the time that they were distributed the dollar_figure loss was recorded in the portion of brunswick's accrued disposition costs reserve_account allocated to partnership activity brunswick's ipd and tech divestitures analysis of deferred disposition costs account number reflects the above dollar_figure loss on its consolidated federal_income_tax return for brunswick reported skokie’s distributive_share of the gain reported by saba on the sale of the chase ppns dollar_figure as other income rather than capital_gain if brunswick had reported skokie’s distributive_share of the gain as capital_gain -- - on its consolidated federal_income_tax return brunswick would have reported a short-term_capital_loss attributable to saba of dollar_figure i partial_redemption of sodbury's partnership_interest on date saba distributed dollar_figure in cash to sodbury in redemption of a 35-percent partnership_interest for purposes of determining the amount to be distributed in the redemption pepe valued the remaining norinchukin libor note held by saba at dollar_figure the dollar_figure amount included a dollar_figure private_placement discount percent of the original dollar_figure private_placement discount and dollar_figure percent of the unidentified dollar_figure fee after the date distribution brunswick held a 181882-percent partnership_interest in saba skokie held an 8181818-percent partnership_interest and sodbury held a percent partnership_interest on date sodbury transferred the dollar_figure that it received from saba to abn to be applied as a credit against its loan account j payments on norinchukin libor note norinchukin made timely payments to saba on the remaining libor note between date and date saba amortized the libor note payments for tax purposes and reported imputed_interest as follows libor note imputed payment_date payment principal interest date dollar_figure dollar_figure dollar_figure date big_number big_number big_number date big_number big_number big_number k transfer and termination of libor notes on date bot assigned its rights under the norinchukin libor note that it had purchased from brunswick to bangue francaise du commerce exterieur bfce for dollar_figure on date fuji paid dollar_figure to bot in cancellation of the two fuji libor notes that bot had purchased from brunswick on date norinchukin paid dollar_figure to bfce in cancellation of the norinchukin libor note l formation of sbc international holdings inc sbc on date saba organized sbc international holdings inc sbc saba transferred dollar_figure in cash dollar_figure of brunswick commercial paper dollar_figure of other commercial paper and the remaining norinchukin libor note valued at dollar_figure to sbc in exchange for all shares of sbc's outstanding_stock on date saba amended its partnership_agreement to provide among other things that sodbury would not pay any portion of sbc's federal income taxes m downgrade of brunswick’s credit rating on date moody’s announced that it was placing brunswick's debt ratings under review on date moody’s announced that it was downgrading brunswick’s long-term debt rating from baal to baa2 n dissolution of saba during a date saba partnership meeting brunswick informed the partnership that due to a recent downgrading of brunswick’s credit rating brunswick would have to liquidate its investment in saba in order to reduce the amount of its outstanding commercial paper and other borrowings on date saba transferred dollar_figure to sbc as additional paid-in capital the following schedule lists sbc's assets as reflected on its date unaudited financial statement item amount cash dollar_figure time deposits big_number norinchukin libor note as valued by merrill lynch big_number brunswick commercial paper big_number non-brunswick commercial paper big_number accrued interest on brunswick commercial paper big_number accrued interest on non-brunswick commercial paper big_number accrued interest from time deposit sec_931 total dollar_figure on date saba was dissolved for purposes of saba’s audited and unaudited financial statements brunswick was allocated dollar_figure skokie was allocated dollar_figure and sodbury was allocated dollar_figure of saba's income from date through date for tax purposes brunswick was allocated dollar_figure skokie was allocated dollar_figure and sodbury was allocated dollar_figure of saba's income from date through date these differences were reported on saba’s form_1065 schedule m for the period ended date saba's partners received the following property in liquidation of their saba partnership interests brunswick received saba's shares of sbc stock skokie received dollar_figure in cash and sodbury received dollar_figure in cash on date sodbury's loan account with abn was credited in the amounts of dollar_figure and dollar_figure brunswick filed sbc's federal_income_tax return for the period date through date reporting taxable_income of dollar_figure and tax due of dollar_figure brunswick paid the tax due brunswick included sbc on its consolidated federal_income_tax return for brunswick did not report its receipt of or any gain_or_loss from the shares of sbc stock that it received upon saba's dissolution o dissolution of sodbury on or about date sodbury paid dividends of dollar_figure to both pietermaai and ronde klip the dividends were transferred to abn and were credited to pietermaai's and ronde klip's loan accounts on date abn-willemstad released all of its right title and interest in and to the collateral assigned to it under the date pledge agreements between abn pietermaai and sodbury and between abn ronde klip and sodbury effective date abn exercised its options under the date option agreements to buy pietermaai's and ronde klip's holdings in sodbury on date sodbury paid abn dollar_figure an amount representing sodbury's total liabilities and stockholder's equity of dollar_figure less dollar_figure of capital on that same date sodbury's loan account with abn was credited in the amount of dollar_figure this amount is reflected as an interim dividend on sodbury's financial statement on date pietermaai and ronde klip each repurchased big_number shares of sodbury stock from abn for dollar_figure on the same date an extraordinary meeting of sodbury's shareholders was held and it was resolved to dissolve sodbury curab n v an entity controlled by abn trust was appointed liquidator -- - p sbc's sale of remaining norinchukin libor note on date sbc then brunswick's subsidiary sold the remaining norinchukin libor note via a satisfaction and termination agreement with norinchukin dated date norinchukin paid sbc dollar_figure for the remaining note merrill lynch arranged the transaction norinchukin's date payment included a libor note payment of dollar_figure due on that same date sbc through brunswick amortized the norinchukin libor note payment for tax purposes and reported imputed_interest as follows libor note imputed payment_date payment principal interest date dollar_figure dollar_figure dollar_figure brunswick determined that sbc incurred a capital_loss on the sale of the norinchukin libor note brunswick computed sbc's basis in the norinchukin libor note by multiplying dollar_figure dollar_figure million original cost_basis of the chase ppns less dollar_figure the portion of cost_basis of the chase ppns used in computing saba's gain on the sale of the ppns by percent to account for the fact that sbc had received of the libor notes originally held by saba under this formula brunswick determined that sbc's basis in the norinchukin libor note was dollar_figure brunswick reported a long-term_capital_loss of dollar_figure on its consolidated federal_income_tax return for --- - attributable to sbc's sale of the remaining norinchukin libor note brunswick reported a loss of dollar_figure on its audited and unaudited financial statements attributable to the sale of the remaining norinchukin libor note brunswick charged the dollar_figure loss to the portion of brunswick's accrued disposition costs reserve_account allocated to partnership activity as part of a dollar_figure entry q termination of chase private_placement notes between date and date merrill lynch exercised its option under a side agreement with fuji and purchased dollar_figure million of the dollar_figure million principal_amount of chase ppns that fuji was holding on date fuji elected to exercise the put option with respect to the remaining dollar_figure million principal_amount of the chase ppns on date norinchukin elected to exercise the put option with respect to the dollar_figure million principal_amount of the chase ppns that it held v saba-related swaps a fuji and norinchukin swaps merrill lynch offered fuji and norinchukin structured transactions to be implemented in conjunction with their agreement to purchase the chase ppns from saba for cash and libor notes in financial terminology a structured transaction is one that combines two or more financial instruments or derivatives most structured transactions like those in this -- - case involve derivatives the structured transaction that merrill lynch offered to fuji and norinchukin consisted of two swaps a basis_swap related to the asset that the banks would be purchasing the chase ppns and a hedge swap related to the liability that the banks would be undertaking in connection with the issuance of the libor notes in general terms a swap is an agreement between two parties to exchange one set of payments for another for example one party might exchange payments based on a floating interest rate for a payment based on a fixed interest rate economically the fuji and norinchukin swaps provided the banks with both an asset and a liability that were attractively priced compared to other alternatives in the market merrill lynch was the counterpart in the swaps the fuji and norinchukin basis swaps had the effect of passing to merrill lynch the interest payments that accrued on the chase ppns from date through the date that the chase ppnss were terminated further merrill lynch made payments to fuji and norinchukin which when considered in conjunction with the purchase of the chase ppns enhanced fuji's and norinchukin's returns from the chase ppns the net cash flows resulting from the combination of the chase ppns with the basis swaps were tied to libor--the interest rate index under which fuji and norinchukin normally conducted business -- - the fuji and norinchukin hedge swaps were designed to allow the banks to transform their liabilities under the libor notes to an amortizing liability at an interest rate below libor consequently the fuji and norinchukin hedge swaps effectively converted the transactions from the banks' perspective to synthetic funding below the banks' funding rates further the banks' payments under the hedge swaps were much less volatile than the payments required to be made under the libor notes b sodbury-abn-merrill lynch swaps sodbury entered into interest rate swaps with abn and abn entered into mirror swaps with merrill lynch to reduce sodbury's and abn's interest rate risk associated with the libor notes held by saba c bank of tokyo swaps bffective date merrill lynch and bot executed a swap in connection with bot's purchase of the libor notes from brunswick the swap which was designed to replicate the economic_effect of investing in an amortizing loan that paid a margin over libor effectively converted the purchase of the libor notes from bot's perspective to a synthetic amortizing asset at a rate above bot's normal financing rate d banque francaise du commerce exterieur swaps effective date merrill lynch and bfce executed a swap in connection with bot's assignment of the norinchukin libor - - note to bfce the swap which was designed to replicate the economic_effect of investing in an amortizing loan that paid a margin over libor effectively converted the purchase of the libor note from bfce's perspective to a synthetic amortizing asset at a rate above libor eb brunswick swaps on date brunswick and merrill lynch entered into an interest rate and currency exchange_agreement to govern anticipated swap transactions between them on date concurrent with brunswick's purchase of percent of sodbury's interest in saba brunswick and merrill lynch entered into a swap agreement brunswick used the swap to hedge a substantial percentage of its interest in the libor notes held by saba on date concurrent with the saba's distribution of libor notes to brunswick brunswick and merrill lynch entered into a second swap agreement brunswick used the swap to hedge a substantial percentage of its interest in the libor notes on date brunswick and merrill lynch partially terminated the date swap in connection with brunswick's sale of the libor notes to bot the date swap was completely terminated on date following sbc's sale of the remaining norinchukin libor note on date brunswick and merrill lynch partially terminated the august -- - swap due to brunswick's sale of the libor notes this swap was completely terminated on date following sbc's sale of the remaining norinchukin libor note on date concurrent with the partial_redemption of sodbury's partnership_interest brunswick and merrill lynch entered into a third swap brunswick used the swap to hedge a substantial percentage of its interest in the remaining norinchukin libor note held by saba this swap was completely terminated on date following sbc's sale of the remaining norinchukin libor note vi otrabanda investerings partnership a structure on date brunswick through mayer brown platt requested that merrill lynch arrange a second partnership with a structure slightly different from saba brunswick requested that the foundations stichtings own the stock of subsidiary which in turn would own the stock of subsidiary brunswick requested that subsidiary obtain a loan from abn and use the proceeds to capitalize subsidiary with eguity and that subsidiary act as the third partner in the new partnership on date brunswick and merrill lynch entered into a letter agreement under which merrill lynch agreed to serve as brunswick's adviser regarding otrabanda in exchange for a fee on or about date brunswick paid a dollar_figure fee to merrill lynch by memorandum dated date den baas informed abn's risk management department that brunswick was interested in forming a second partnership den baas' memorandum stated in pertinent part although the loan spread will be bps the transaction will yield bps over libor the difference to be paid separately total remuneration dollar_figure excluding the trust fee the previous deal has been unwound ahead of schedule and outstandings per date are dollar_figuremm brunswick is in the process of divesting more of its subsidiaries than originally planned and expects to generate more capital_gains than covered by the first transaction therefore they requested abn trust curacao to create a new spc for a second transactions with the same parameters as before we will be brought down from dollar_figuremm within three months to appr dollar_figuremm and then to dollar_figuremm before year- end the total term of the transaction is anticipated for one year with a maximum term of years we are in the process of further syndicating present outstandings in willemstad to such a level that this transaction will not bring us over the agreed upon level of dollar_figure bln per date this transaction will not be put on the books if this attempt is unsuccessful and by no means will the maximum outstandings be more than the dollar_figure bln the calendar for this transaction will look as follows last week of june purchase of the private placements for a total amount of dollar_figuremm last week of july sale of these private placements for cash dollar_figuremm and installment note issued by aa or better rated bank with npv of dollar_figuremm cash will be invested in c p rated a-1 p-1 with a maximum of dollar_figuremm per name and a maximum maturity of days this to be invested by abn trust and held by abn new york in august the spc's interest will be reduced to dollar_figuremm with a further reduction in early september to dollar_figuremm in december the spc will reduce its involvement further to dollar_figuremm which will be reduced fully to zero in july of on date abn's north atlantic credit committee recommended approval of the second partnership in accordance with previous advices on date abn's risk management department approved the transaction so long as abn would have the right to liquidate the portfolio if its interest in the partnership were not reduced according to the proposed schedule b bartolo corporation on date abn established two stichtings rocky foundation rocky and jasper foundation jasper on date bartolo corporation n v bartolo was incorporated in curacao netherlands antilles abn trust was the sole managing director of bartolo at the time that bartolo was incorporated rocky and jasper each received one-half or big_number shares of the big_number shares of bartolo common_stock authorized to be issued each bartolo share had a par_value of dollar_figure for a total -- - capitalization of dollar_figure bartolo paid abn trust dollar_figure invoiced as a dollar_figure fee for management dollar_figure for incorporation costs and dollar_figure in expenses on date clavicor corporation n v clavicor was incorporated in curacao netherlands antilles abn trust was the sole managing director of clavicor at the time that clavicor was incorporated rocky and jasper each received one-half or big_number shares of the big_number shares of clavicor common_stock authorized to be issued each clavicor share had a par_value of sec_1 for a total capitalization of dollar_figure clavicor paid abn trust dollar_figure invoiced as a dollar_figure fee for management dollar_figure in incorporation costs and dollar_figure in expenses on date rocky and jasper transferred all big_number shares of bartolo to clavicor bartolo was organized to serve as a general_partner in otrabanda because abn was not interested in assuming the unlimited liability of a general_partner and the funding that abn would provide to bartolo could be syndicated c otrabanda organizational meeting by partnership_agreement dated date brunswick skokie and bartolo formed otrabanda as a general_partnership under the laws of the state of new york the partners agreed that otrabanda would maintain its principal_place_of_business in curacao netherlands antilles the partnership_agreement stated that the partnership was being organized for the object and purpose of making investments in notes bonds debentures and other interest bearing instruments owning managing and supervising such investments sharing the profits and losses therefrom and engaging in such activities necessarily incidental or ancillary thereto the partnership_agreement further stated that the partnership was being organized to enable brunswick and skokie to reduce their credit risk exposure on investments while obtaining a yield in excess of what they could obtain from u s treasury securities and to permit bartolo to earn a rate of return which reflects the additional credit risk it may incur on partnership investments the partnership_agreement provided for the payment of preferred amounts from partnership income in particular partnership income would be allocated on a quarterly basis first to brunswick and skokie in an amount equal to a noncompounded per annum return on the daily amounts of their unrecovered capital at a rate egqual to the treasury bill rate plus basis points and then to bartolo in an amount equal to a noncompounded per annum return on the daily amounts of its unrecovered capital at a rate egual to libor plu sec_5 basis points any remaining partnership income would be allocated to the partners in proportion to their partnership percentages -- - the partnership_agreement stated that an act of the partnership committee would require the vote or consent of partners whose aggregate partnership percentages were not less than percent by letter dated date otrabanda engaged fides to perform certain administrative and investment management services by letter dated date otrabanda entered into an indemnity agreement with fides during through otrabanda made the following payments to fides date amount date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure on date brunswick representatives o'brien and zelisko attended otrabanda's organizational meeting in bermuda abn's representative de beer participated in the meeting by way of telephone conference call by letter agreement dated date otrabanda engaged merrill lynch as its financial adviser the date letter does not state the amount of merrill lynch's fee for such services merrill lynch expected to be compensated for its services at least in part by acting as the dealer in transactions with otrabanda --- - on date skokie executed a promissory note evidencing a loan of dollar_figure from brunswick on date skokie made a loan repayment to brunswick in the amount of dollar_figure on date skokie made a loan repayment to brunswick in the amount of dollar_figure after this second payment the outstanding balance of the loan was dollar_figure on date abn-willemstad and clavicor entered into a revolving credit agreement rca under which abn-willemstad agreed to make available to clavicor one or more loans in the aggregate principal_amount of dollar_figure million the rca was to expire no later than date by agreements dated date rocky and jasper pledged their big_number shares of clavicor to abn-willemstad as security for the rca on date abn- willemstad and clavicor entered into a subordinated loan agreement sla under which abn-willemstad agreed to loan clavicor dollar_figure million subordinated to the rca according to the sla the loan was not to bear interest unless the outstanding principal was not paid on the expiration date by option agreement dated date rocky and jasper each granted abn the irrevocable option to purchase up to percent of their clavicor shares at par on date the otrabanda partners made the following capital contributions to the partnership capital_contribution percentage interest brunswick dollar_figure skokie big_number bartolo big_number dollar_figure the partners' date capital contributions were deposited into otrabanda's bank account at abn-new york bartolo's initial capital_contribution to otrabanda came from a loan from clavicor clavicor was able to provide dollar_figure million to bartolo through funds obtained under its rca with abn- willemstad d miscellaneous fees otrabanda maintained certain audited and unaudited financial statements otrabanda's audited financial statements were prepared by arthur andersen otrabanda made the following payments to arthur andersen and cravath swaine moore for professional fees date amount payee date dollar_figure cravath date dollar_figure arthur andersen date dollar_figure cravath the dollar_figure fee paid to cravath on date included a fee for professional services of dollar_figure in a date memorandum from cravath to brunswick cravath itemized the dollar_figure charge for professional services as follows the dollar_figure fee was for negotiation and drafting of the documentation and for other related -- - services in connection with a the formation of otrabanda dollar_figure b the purchase by otrabanda of certain certificates of deposit dollar_figure c the sale by otrabanda of such certificates dollar_figure d the assignment of otrabanda’s right to receive payments from such sale dollar_figure and e other related matters dollar_figure otrabanda paid commercial paper fees as follows date of payment amount date dollar_figure date date date date date date date date date date vii otrabanda transactions a otrabanda's purchase of certificates of deposit on date otrabanda purchased from industrial bank of japan ibj newly issued dollar_figure million floating-rate certificates of deposit ibj cds for a total principal_amount of dollar_figure million the ibj cds included a european-style put option exercisable at par plus accrued interest by the holder on date and were due to mature on date the ibj cds bore interest at dollar_figure percent for the first month and pincite-month libor minu sec_12 basis points thereafter -- - at the time the ibj cds were issued ibj was rated aaa by moody's the ibj cds were not registered under the securities act of and were not traded on an established_securities_market on date ibj made a timely interest payment of dollar_figure to otrabanda with respect to the ibj cds ibj’s date interest payment was for dollar_figure which exceeded the interest amount due by dollar_figure on date the excess_interest was reversed otrabanda included this interest payment in its interest_income on its form_1065 for the taxable_year ended date b otrabanda's sale of certificates of deposit brunswick and merrill lynch discussed an investment in an instrument analogous to an inverse floater that would increase in value as interest rates declined and decrease in value as interest rates increased otrabanda did not purchase such an instrument on date otrabanda held a partnership meeting at merrill lynch's office in toronto zelisko attended the meeting on behalf of brunswick and skokie while de beer from abn and taylor from merrill lynch participated in the meeting by way of telephone conference call the partnership committee adopted a resolution upon the advice of merrill lynch authorizing and directing the sale of the ibj cds for consideration consisting of -- - cash and contingent payments based upon libor the resolution does not explain the basis for merrill lynch's recommendation to sell the ibj cds on date otrabanda sold its ibj cds to sumitomo bank capital markets sumitomo for dollar_figure million in cash and installment purchase agreements dated date sumitomo libor notes each with a stated npa of dollar_figure for a total npa of dollar_figure the sale of the ibj cds to sumitomo included dollar_figure of interest that had accrued on the ibj cds for the period from date through date otrabanda included this amount in interest_income on its form_1065 for the taxable_year ended date bach of the sumitomo libor notes that otrabanda received provided for quarterly payments of an amount equal to 3-month libor generally set months preceding the payment_date multiplied by the npa of each note and a fraction consisting of the number of days between payment dates divided by payments on the sumitomo libor notes were to commence on date and to conclude on date the effective date of the sumitomo libor notes was date otrabanda sold the ibj cds at dollar_figure percent of par or at a private_placement discount of dollar_figure basis points x dollar_figure pepe of merrill lynch determined the origination - -- value of the sumitomo libor notes based on the sum of the par_value of the ibj cds plus accrued interest less the private_placement discount and the cash received upon the sale of the ibj cds as follows par_value of ibj cds dollar_figure plus accrued interest through big_number big_number less private_placement discount net amount big_number less cash received merrill lynch origination value dollar_figure sumitomo valued the libor notes that it had issued to otrabanda at dollar_figure according to pepe's computations otrabanda received consideration totaling dollar_figure consisting of the dollar_figure million in cash and the sumitomo libor notes with a present_value of dollar_figure the difference between the par_value of the ibj cds plus accrued interest dollar_figure and the total consideration that otrabanda received dollar_figure reflects the dollar_figure private_placement discount on the sale of the ibj cds contrary to the origination value that pepe assigned to the sumitomo libor notes otrabanda carried the libor notes on its audited and unaudited financial statements at their cost of dollar_figure--the present_value of the libor notes of dollar_figure plus the dollar_figure private_placement discount on the sale of the ibj cds otrabanda adopted this approach based upon advice from merrill lynch as discussed in detail below the private -- - placement discount on the sale of the ibj cds eventually was borne solely by brunswick following the distribution and sale of the libor notes a portion of the dollar_figure private_placement discount on the sale of the ibj cds was attributable to the cds' lack of liguidity if otrabanda had invested directly in libor notes as opposed to first purchasing the ibj cds otrabanda could have avoided the portion of the dollar_figure discount attributable to the cds' lack of liguidity o'brien understood that otrabanda had invested in the ibj cds prior to its investment in the libor notes to ensure that the transactions would be treated for tax purposes as cins transactions the ibj cds were not readily tradeable on an established market in addition because the sumitomo libor notes provided for variable quarterly payments otrabanda could not determine the aggregate selling_price of the ibj cds by the end of its date taxable_year consequently otrabanda reported the sale of the ibj cds as an installment_sale under sec_453 otrabanda computed its gain on the sale of the ibj cds through a ratable allocation or recovery_of its basis in the ibj cds under sec_15a_453-1 temporary income_tax regs fed reg date although the sumitomo libor notes provided for quarterly payments to be paid over a 5-year period beginning november -- - otrabanda had received the dollar_figure million cash portion of the sale proceeds immediately prior to the end of its date taxable_year taking the position that the maximum period over which payments could be received on the sale of the ibj cds was years otrabanda applied 6th of its basis in the ibj cds in computing its gain on the sale under sec_15a 453-l1 c temporary income_tax regs otrabanda reported the sale of the ibj cds on its form_1065 for the tax_year ended date as follows cash proceeds dollar_figure cost big_number basis cost gain dollar_figure otrabanda allocated the gain reported on its form_1065 for the tax_year ended date among its partners per schedule k-1s as follows percentage partner interest gain skokie dollar_figure brunswick bartolo big_number total dollar_figure the dollar_figure that otrabanda reported on its date tax_return was not included in otrabanda's audited and unaudited financial statements for the year ended date otrabanda invested the dollar_figure million that it received on the sale of the ibj cds in time deposits and commercial paper -- - otrabanda acquired approximately dollar_figure million of brunswick commercial paper between december and otrabanda held brunswick commercial paper until date when it contributed its commercial paper holdings to obc international holdings inc see discussion infra p c brunswick's purchase of percent of bartolo's partnership_interest on date brunswick purchased percent of bartolo's interest in otrabanda for dollar_figure in cash for purposes of computing the price to be paid for bartolo's interest the partners relied upon pepe to assign a value to the sumitomo libor notes pepe valued the sumitomo libor notes at dollar_figure and then added to that amount the dollar_figure private_placement discount and rounded up to derive a value of dollar_figure after brunswick's purchase of percent of bartolo's partnership_interest brunswick held a percent partnership_interest in otrabanda skokie held a 9990892-percent partnership_interest and bartolo held a percent partnership_interest on date bartolo transferred the dollar_figure received from brunswick to clavicor on date clavicor transferred the dollar_figure to abn to be credited against its loan account d payments on libor notes on date sumitomo made a timely payment of dollar_figure to otrabanda on the libor notes otrabanda amortized this payment for tax purposes and reported dollar_figure of the payment as imputed_interest on its form_1065 for the taxable_year ended date be distribution of libor notes to brunswick on date otrabanda distributed dollar_figure in cash to skokie dollar_figure in cash to bartolo and the sumitomo libor notes to brunswick the partners relied on pepe to determine the value of the sumitomo libor notes pepe assigned a value of dollar_figure to the sumitomo libor notes inclusive of the dollar_figure private_placement discount on the sale of the ibj cds by valuing the sumitomo libor notes in this fashion bartolo was relieved of the cost or private_placement discount associated with the sale of the ibj cds on date bartolo transferred dollar_figure to clavicor including the dollar_figure received in the otrabanda distribution on date clavicor transferred dollar_figure of the dollar_figure to abn to be credited against its loan account -- - f brunswick's sale of libor notes on date brunswick and merrill lynch executed a letter agreement under which merrill lynch agreed to serve as brunswick's exclusive agent to arrange for the sale of the sumitomo libor notes on date brunswick sold the sumitomo libor notes to bfce for dollar_figure merrill lynch arranged the transaction brunswick determined that it incurred a capital_loss on the sale of the sumitomo libor notes brunswick determined that its basis in the libor notes was egqual to the unused portion of otrabanda's basis in the ibj cds or dollar_figure dollar_figure otrabanda's cost_basis in the ibj cds less dollar_figure the portion of otrabanda's cost_basis used in computing otrabanda's gain on the sale of the ibj cds on its consolidated federal_income_tax return for brunswick reported a net_short-term_capital_loss of dollar_figure attributable to otrabanda the dollar_figure net_short-term_capital_loss consists of the difference between brunswick's purported basis in the sumitomo libor notes and the sales_price of the notes less brunswick's distributive_share of the gain reported by otrabanda on the sale of the ibj cds dollar_figure - dollar_figure - dollar_figure dollar_figure on its consolidated federal_income_tax return for brunswick reported skokie’s distributive_share of the gain -- jo - reported by otrabanda on the sale of the ibj cds dollar_figure as other income rather than capital_gain if brunswick had reported skokie’s distributive_share of the gain as capital_gain on its consolidated federal_income_tax return brunswick would have reported a short-term_capital_loss attributable to otrabanda of dollar_figure for financial reporting purposes brunswick reported a loss of dollar_figure on the sale of the sumitomo libor notes the dollar_figure loss represents the difference between the cash proceeds of dollar_figure from the sale and the dollar_figure present_value that merrill lynch assigned to the sumitomo libor notes on the date that they were distributed to brunswick the dollar_figure loss was recorded in the portion of brunswick's accrued disposition costs reserve_account allocated to partnership activity g partial_redemption of bartolo's partnership_interest on date otrabanda held a partnership meeting and the partners agreed that the partnership would partially redeem bartolo’s interest in the partnership on the same date otrabanda distributed dollar_figure in cash to bartolo in redemption of a 35-percent partnership_interest on date bartolo transferred the dollar_figure plus dollar_figure to clavicor and clavicor transferred the full amount to abn to be applied as a credit against its loan account - 7jl1- after the date distribution brunswick held a 3651268-percent partnership_interest in otrabanda skokie held a 6348732-percent partnership_interest and bartolo held a percent partnership_interest on date brunswick skokie and bartolo also agreed to amend the otrabanda partnership_agreement to provide that an act of the partnership committee would only require the vote or consent of partners whose aggregate partnership percentages were not less than percent this amendment had the practical effect of vesting brunswick with control of otrabanda inasmuch as brunswick's and skokie's aggregate partnership percentage interest was exactly percent on date brunswick paid bartolo dollar_figure in cash it appears that this payment represents the price that brunswick paid to obtain control of otrabanda the dollar_figure amount was recorded in the portion of brunswick's accrued disposition costs reserve_account allocated to partnership activity brunswick corporation posting cycle journal entry no states that the dollar_figure represents fees due to abn for otrabanda partnership on date bartolo transferred the dollar_figure to clavicor and clavicor transferred the dollar_figure to abn to be applied as a credit to its loan account - j2 - h formation of obc international holdings inc on date otrabanda organized obc international holdings inc obc otrabanda transferred dollar_figure in cash dollar_figure of brunswick's commercial paper and dollar_figure of other commercial paper to obc in return for all of obc's outstanding_stock on date otrabanda amended its partnership_agreement to provide among other things that bartolo would not pay any portion of obc's federal income taxes brunswick filed obc's federal_income_tax return for the period april through date this return reflects taxable_income of dollar_figure and a tax due of dollar_figure brunswick paid the tax due it dissolution of otrabanda during a date otrabanda partnership meeting brunswick informed the partnership that due to a recent downgrading of brunswick’s credit rating brunswick would have to liguidate its investment in otrabanda in order to reduce the amount of its outstanding commercial paper and other borrowings as previously mentioned on date moody’s had downgraded brunswick’s long-term debt rating from baal to baa2 see supra p o'brien proposed that otrabanda be dissolved for purposes of otrabanda’s audited and unaudited financial statements brunswick was allocated dollar_figure skokie was allocated dollar_figure and bartolo was allocated dollar_figure of -- - otrabanda's income from date through date for tax purposes brunswick was allocated dollar_figure skokie was allocated dollar_figure and bartolo was allocated dollar_figure of otrabanda's income from date through date these differences were reported on otrabanda’s form_1065 schedule m for the period ended date on date otrabanda was dissolved otrabanda's partners received the following property in liquidation of their interests in otrabanda brunswick received shares of obc stock skokie received shares of obc stock plus cash of dollar_figure and bartolo received cash of dollar_figure on date obc held the following assets item amount time deposits dollar_figure brunswick commercial paper big_number non-brunswick commercial paper big_number accrued interest----brunswick commercial paper big_number accrued interest----non-brunswick commercial paper big_number accrued interest from time deposit sec_197 total dollar_figure brunswick treated obc as part of its consolidated_group on its federal_income_tax return for the fiscal_year ended date brunswick did not report its receipt of or any gain_or_loss from the shares of obc stock received from otrabanda on its form_1120 for the tax_year j dissolution of bartolo on date clavicor paid a dividend of dollar_figure to jasper and rocky on date abn-willemstad released all of its right title and interest in and to the collateral assigned to it under the date pledge agreements between abn jasper and clavicor and between abn rocky and clavicor effective date abn exercised its options under the date option agreements with rocky and jasper to buy their holdings in clavicor on date clavicor paid abn dollar_figure representing clavicor's total stockholder's equity on date jasper and rocky repurchased the big_number shares of clavicor from abn for dollar_figure clavicor was dissolved on the same date curab n v an entity controlled by abn trust was appointed liquidator on date bartolo declared a dividend of dollar_figure even though its net assets only consisted of dollar_figure bartolo had previously paid dollar_figure to clavicor in multiple payments clavicor had then paid the dollar_figure to abn in multiple payments bartolo was dissolved on date curab n v was appointed liquidator - j5 - k termination of the libor notes on date the sumitomo libor notes held by bfce were terminated in exchange for sumitomo's payment of dollar_figure to befce l termination of the ibj cds on date sumitomo transferred the ibj cds to sumitomo bank limited cayman branch sumitomo cayman sumitomo cayman elected to exercise its put option with respect to the ibj cds effective date viii otrabanda--related swaps a otrabanda swap on date concurrent with otrabanda's purchase of the ibj cds otrabanda entered into an interest_rate_swap with merrill lynch the swap which was used to transform otrabanda's return on the ibj cds from a floating libor-based rate to one based on treasury bills was terminated on date concurrent with otrabanda' sale of the ibj cds b sumitomo swaps merrill lynch offered sumitomo a structured transaction in connection with its purchase of the ibj cds for cash and libor notes in particular merrill lynch and sumitomo executed a swap that provided sumitomo with both an asset and liability that were attractively priced versus other alternatives in the market the sumitomo swap was designed to replicate the economic_effect of -- - partly financing the purchase of the ibj cds with a conventional amortizing loan and effectively converted the transaction from sumitomo's perspective to synthetic funding below sumitomo's funding rates further sumitomo's payments under the hedge swap were much less volatile than the payments required to be made under the libor notes c bartolo-abn-merrill lynch swaps bartolo entered into interest rate swaps with abn and abn entered into mirror swaps with merrill lynch to reduce bartolo's and abn's interest rate risk associated with the sumitomo libor notes held by otrabanda d banque francaise du commerce exterieur swaps merrill lynch offered bfce a swap in connection with bfce's purchase of the libor notes from brunswick the merrill lynch- bfce swap which was designed to replicate the economic_effect of investing in an amortizing loan that paid a margin over libor effectively converted the purchase of the libor notes from bfce's perspective to a synthetic amortizing asset at a rate above bfce's financing rate be brunswick swaps on date concurrent with brunswick's purchase of percent of bartolo's partnership_interest in otrabanda brunswick and merrill lynch entered into a swap agreement on date concurrent with the partial_redemption of --- jj - bartolo's partnership_interest in otrabanda brunswick and merrill lynch entered into a second swap agreement brunswick used these swaps to hedge a substantial percentage of its interest in the sumitomo libor notes on date the swaps that brunswick and merrill lynch entered into on date and date were completely terminated upon brunswick's sale of the sumitomo libor notes to bfce ix saba's and otrabanda's tax returns saba filed forms u s partnership return of income for the years ending date date and date brunswick prepared the returns as saba’s tax_matters_partner otrabanda filed forms u s partnership return of income for the years ending date and date brunswick prepared the returns as otrabanda’s tax_matters_partner x brunswick's partnership expenses a transaction costs petitioner retained clifford w smith jr smith professor of finance at the william e simon graduate school of business administration at the university of rochester to serve as an expert witness in these cases smith computed the present values of the libor notes that were issued to saba and otrabanda --- - in connection with the sales of the chase ppns and ibj cds in particular smith determined that as of date the present values of the fuji and norinchukin libor notes issued to saba were dollar_figure and dollar_figure respectively smith further determined that as of date the present values of the sumitomo libor notes issued to otrabanda were dollar_figure smith's valuations of the libor notes were lower than those determined by pepe see supra pp relying on his lower valuations of the libor notes smith concluded that saba incurred transaction costs of dollar_figure on the sale of the chase ppns and that otrabanda incurred transaction costs of dollar_figure on the sale of the ibj cds smith opined that these transaction costs included fees to merrill lynch for locating the issuers of the ppns and cds and the libor notes a spread between the bid-ask price on the sale of the ppns and cds and a spread on the bid-ask price on the purchase of the libor notes considering the volatile nature of libor notes smith concluded that the bid-ask spread included the cost that the issuers of the libor notes would incur in obtaining interest rate swaps b legal and accounting fees brunswick paid the mayer brown platt law firm for services related to saba and otrabanda as follows - jq - year amount dollar_figure dollar_figure dollar_figure dollar_figure brunswick paid total fees of dollar_figure to arthur andersen for services related to saba and otrabanda c total expenses as of date brunswick had established a reserve for expenses attributable to saba and otrabanda of dollar_figure as part of brunswick's accrued disposition costs account brunswick established the accrued disposition costs account to accrue expenses that would be netted against the gains that brunswick expected to realize on the sale of its technical businesses and nireco stock arthur andersen served as brunswick's independent accountant from through in an interoffice memorandum dated date authored by michael p abrahamson abrahamson and circulated to arthur andersen representatives in new york and chicago abrahamson discussed brunswick's accounting for its investment in saba the memorandum states that the accounting treatment for the transaction had been discussed with arthur andersen prior to brunswick’s recording the transaction the memorandum further states in pertinent part any transaction costs ie formation of the partnership to be borne by brunswick were charged against a gain on sale 1ie below_the_line recorded by brunswick in connection with the disposition of -- - certain technical segment businesses these costs were charged against the gain because the only reason brunswick formed the partnership was to maximize the after tax earnings and cash_flow from these dispositions although the second sentence quoted above is crossed out in the copy of the abrahamson memorandum provided to the court the word stet appears in the margin next to the sentence in question arthur andersen also prepared a schedule set forth below itemizing brunswick's accrual of dollar_figure in foreign_partnership expenses for the quarter ended date fees in thousands saba otrabanda total merrill lynch big_number big_number big_number abn advisory fee actual dollar_figure bartolo-2nd fp cravath swaine moore n v fides trust co other total fees big_number big_number big_number financing costs underwriting costs chase note and cns big_number big_number big_number swap and other total big_number big_number big_number say paid in accrued total total at_ est exp dif merrill lynch big_number big_number big_number big_number relying on a schedule prepared by brunswick's accounting department on date arthur andersen estimated that - - for the period ending date brunswick had incurred expenses of dollar_figure relating to the sales of brunswick's technical businesses and nireco stock the dollar_figure in expenses were allocated as follows company amount vapor dollar_figure vapor a c big_number txt big_number ecs big_number circle seal big_number biotech big_number nireco big_number total big_number on date brunswick's accountants reallocated dollar_figure from a total reserve of dollar_figure for partnership expenses and accounted for the dollar_figure as commissions paid to merrill lynch in connection with the sales of vapor txt and nireco stock brunswick reallocated dollar_figure to vapor ac dollar_figure to txt and dollar_figure to nireco brunswick never informed arthur andersen about the reallocation of expenses based upon arthur andersen's work papers brunswick incurred net partnership expenses of dollar_figure accounting for the reallocation of dollar_figure of expenses described above brunswick concluded that it incurred net partnership expenses of dollar_figure xi interest rate forecasts smith petitioner's expert prepared a report in which he employed various methods for forecasting interest rates in an - - effort to determine the potential profitability of an investment in the libor notes at issue relying on a market-based forecast for 3-month libor as of date and date smith opined that the libor notes had the potential to provide returns up to dollar_figure over their 5-year terms relying on the symmetric theory of interest rate behavior---the theory that a basis point increase in interest rates was as equally probable as the actual basis point decrease in interest rates that occurred during the period in question---smith opined that the libor notes had the potential to provide returns of up to dollar_figure relying on the equal probability theory of interest rate behavior--the theory that the likelihood of interest rates falling by one-half is equal to that of interest rates doubling over the same period--smith opined that the libor notes had the potential to provide returns of up to dollar_figure over their 5-year terms respondent retained richard w leftwich leftwich professor of accounting and finance at the university of chicago graduate school of business to serve as an expert witness in these cases leftwich believed that smith's market-based forecast for 3-month libor was too high based on prevailing market rates and forecasts leftwich further opined that in assessing the market's forecast of future_interest rates smith improperly ignored the impact of the so-called liquidity and risk premium - -- hypotheses on the shape of the yield curve respondent presented evidence that market prognosticators were anticipating declining interest rates as of date specifically the date edition of blue chip economic indicators a monthly publication containing a survey of the wall street community and economists reported that the consensus view was that treasury bill rates would decline from percent in the first quarter of to percent in the fourth guarter of and to percent in the fourth quarter of treasury bills are short- term debt instruments that correlate with 3-month libor the blue chip economic indicators survey remained fairly constant throughout the summer of however the date edition reported that the consensus view was that treasury bill rates would fall to percent in the fourth quarter of and remained virtually unchanged through the fourth quarter of contrary to smith's forecast interest rates fell dramatically between date and date specifically 3-month libor rates declined from percent in date to percent in date if the partnerships had held the libor notes for their full 5-year terms the partnerships would have lost dollar_figure xii brunswick's tax returns and related documents brunswick filed a form_1120 u s_corporation income_tax return for reporting on a consolidated basis a net short-- - - term capital_loss of dollar_figure the dollar_figure net_loss reported on schedule d included gains and losses not specified on schedule d or on any related schedules the dollar_figure figure included dollar_figure in capital losses attributable to the sale of the libor notes distributed to brunswick by saba and otrabanda the dollar_figure figure represents the sum of dollar_figure the loss that brunswick purportedly incurred on the sale of the fuji libor notes and the norinchukin libor note and dollar_figure the loss that brunswick purportedly incurred on the sale of the sumitomo libor notes the dollar_figure net_loss also included capital_gains of dollar_figure attributable to brunswick's distributive_share of the gain purportedly realized on the sale of the chase ppns and dollar_figure attributable to brunswick's distributive_share of the gain purportedly realized on the sale of the ibj cds brunswick applied dollar_figure of the dollar_figure net_short-term_capital_loss to offset net_long-term_capital_gains reported on its tax_return brunswick carried back dollar_figure and dollar_figure of the claimed capital losses to and respectively the parties stipulated that brunswick applied dollar_figure of the dollar_figure net_short-term_capital_loss to offset capital_gains reported on its tax_return we have relied on brunswick's form_1139 corporation application_for tentative refund filed date in finding that brunswick actually applied dollar_figure of the dollar_figure to offset capital_gains reported in - - brunswick filed a form_1120 for reporting on a consolidated basis a long-term_capital_loss of dollar_figure attributable to sbc's sale of the remaining norinchukin libor note brunswick used dollar_figure of its claimed capital losses in and carried back dollar_figure and dollar_figure of the loss to and respectively brunswick carried forward dollar_figure of its claimed capital losses brunswick provided reserves for percent of the tax attributable to its reported net capital losses from the saba and otrabanda transactions in its deferred_tax_account xiii respondent's determinations a saba fpaa on date respondent issued an fpaa to saba respondent determined the transactions financing the purchase and sale of the chase ppns would not be recognized for federal_income_tax purposes for lack of economic_substance saba would not be recognized as a partnership partnership items would be reallocated to brunswick percent and skokie percent and the basis of the libor notes distributed to brunswick was dollar_figure and the basis of the remaining libor note transferred to sbc was dollar_figure in addition respondent disallowed certain deductions first respondent disallowed dollar_figure of a dollar_figure deduction that saba had reported for amounts paid to n v fides during the taxable_year ended date -- - the dollar_figure item was labeled incorporation fee in addition respondent disallowed a deduction of dollar_figure that saba had reported for amounts paid to cravath swaine moore during the taxable_year ended date as well as the amortization of dollar_figure and dollar_figure attributable to amounts paid to cravath swaine moore for the taxable years ended date and date respectively respondent determined that the disallowed amounts had not been substantiated and that petitioner had failed to demonstrate that the amounts represented ordinary and necessary business_expenses respondent made several alternative determinations in the event the court were to recognize saba as a partnership for federal_income_tax purposes respondent determined in pertinent part no gain_or_loss would be recognized on the purchase and sale of the chase ppns because the transactions lacked economic_substance and saba’s bases in the libor notes distributed to brunswick and sbc were dollar_figure and dollar_figure respectively b otrabanda fpaa on date respondent issued an fpaa to otrabanda respondent determined the transactions financing the purchase and sale of the ibj cds would not be recognized for federal_income_tax purposes for lack of economic_substance otrabanda would not be recognized as a - - partnership partnership items would be reallocated to brunswick percent and skokie percent and brunswick's basis in the libor notes was dollar_figure in addition respondent disallowed certain deductions first respondent disallowed dollar_figure of a dollar_figure deduction that otrabanda had reported for amounts paid to n v fides during the taxable_year ended date the dollar_figure item was labeled incorporation fee in addition respondent disallowed a deduction of dollar_figure that otrabanda had reported for amounts paid to cravath swaine moore during the taxable_year ended date respondent determined that the disallowed amounts had not been substantiated and that petitioner had failed to demonstrate that the amounts represented ordinary and necessary business_expenses respondent made several alternative determinations in the event the court were to recognize otrabanda as a partnership for federal_income_tax purposes respondent determined in pertinent part no gain_or_loss would be recognized on the purchase and sale of the ibj cds because the transactions lacked economic_substance and otrabanda’s basis in the libor notes distributed to brunswick was dollar_figure opinion the central issue in these cases is whether the partnerships' cins transactions should be disregarded for federal - - income_tax purposes for lack of economic_substance petitioner bears the burden_of_proof see rule a 85_tc_968 affd sub nom 843_f2d_351 9th cir as discussed in detail below we shall sustain respondent's adjustments on the ground that the disputed cins transactions lack economic_substance see 157_f3d_231 3d cir affg in part and revg in part tcmemo_1997_115 where the court_of_appeals for the third circuit affirmed this court’s holding that virtually identical cins transactions arranged by merrill lynch lacked economic_substance based upon our holding in these cases we need not decide whether saba and otrabanda were valid partnerships cf asa investerings partnership v commissioner tcmemo_1998_305 on appeal to the court_of_appeals for the district of columbia circuit i evidentiary matters prior to trial petitioner asserted that certain documents in its possession including the zelisko memorandum were privileged and not subject_to discovery after respondent moved to compel production of the documents the court ordered petitioner to submit the documents to the court for in_camera review on date the court issued an order holding among other things that only limited portions of the zelisko -- -- memorandum were privileged and directing petitioner to produce the document with appropriate redactions petitioner complied with the court's order in its reply brief petitioner states that exhibit 408-j the zelisko memorandum is protected by attorney-client_privilege and the work-product_doctrine petitioners renew their claim of attorney-client_privilege and application of the work- product doctrine with respect to exhibit 408-j a attorney-client_privilege our rules provide for discovery of information that is not privileged but relevant to the subject matter involved in the pending case see rule b the party opposing discovery bears the burden of establishing that the information sought is privileged see 73_tc_469 64_tc_191 sec_7453 provides that the court is bound by the rules of evidence applicable in trials without a jury in the u s district_court for the district of columbia see rule a the court_of_appeals for the district of columbia adheres to the axiom that the attorney-client_privilege must be ‘strictly confined within the narrowest possible limits consistent with the logic of its principle ' 5_f3d_1508 d c cir -- - quoting 676_f2d_793 ndollar_figure d c cir see 566_f2d_242 d c cir the attorney-client_privilege is the oldest of the privileges for confidential communications known to the common_law 449_us_383 93_tc_521 the attorney-client_privilege applies to communications made in confidence by a client to an attorney for the purpose of obtaining legal advice and also to confidential communications made by the attorney to the client if such communications contain legal advice or reveal confidential information on which the client seeks advice hartz mountain indus v commissioner supra pincite citing upjohn co v united_states supra however the privilege only protects disclosure of communications it does not protect disclosure of the underlying facts by those who communicated with the attorney upjohn co v united_states supra pincite except for the matters that were redacted the zelisko memorandum set forth in its redacted form supra pp does not contain privileged communications the memorandum is self- described as a bullet point summary of a transaction proposed by merrill lynch to brunswick corporation bc on date to generate sufficient capital losses to offset the capital_gain --- - which will be generated on the sale of the nireco shares the portion of the zelisko memorandum that we ordered to be disclosed does not contain communications from brunswick to its attorney or legal advice or analysis but is merely a factual account of a meeting between a third party merrill lynch and brunswick’s tax counsel see 169_f3d_136 2d cir see also mead data cent inc v u s dept of air force supra pincite b work-product_doctrine it is well settled that our rules generally protect attorney work-product from discovery see note to rule 60_tc_1097 see also hartz mountain indus v commissioner supra pincite zaentz v commissioner supra pincite branerton corp v commissioner supra pincite 63_tc_404 the policies and concerns underlying the attorney work product-doctrine are explained in 329_us_495 as follows in performing his various duties it is essential that a lawyer work with a certain degree of privacy free from unnecessary intrusion by opposing parties and their counsel proper preparation of a client's case demands that he assemble information sift what he considers to be the relevant from the irrelevant facts prepare his legal theories and plan his strategy without undue and needless interference x this work is reflected of course in interviews statements memoranda correspondence briefs mental impressions personal beliefs and countless other tangible and intangible ways--aptly though roughly termed x the work product of the lawyer were such materials open to opposing counsel on mere demand much of what is now put down in writing would remain unwritten an attorney's - -- thoughts heretofore inviolate would not be his own inefficiency unfairness and sharp practices would inevitably develop in the giving of legal advice and in the preparation of cases for trial the effect on the legal profession would be demoralizing and the interests of the clients and the cause of justice would be poorly served the attorney work-product_doctrine generally protects materials prepared in anticipation of litigation see 146_f3d_881 d c cir branerton corp v commissioner supra pincite p t l constr co v commissioner supra pincite where an attorney has prepared a document in anticipation of litigation the document will be protected from discovery only to the extent that it contains opinions judgments and thought processes of counsel as opposed to purely factual materials see in re sealed case supra pincite we recognize that the zelisko memorandum may have been prepared in part in anticipation of litigation in this regard we permitted brunswick to redact portions of the document deemed to be privileged however the portion of the zelisko memorandum that we ordered to be disclosed does not qualify for protection from disclosure under the attorney work-product_doctrine inasmuch as it consists of a factual account of a meeting between zelisko and representatives of merrill lynch and is bereft of material that could be characterized as zelisko’s legal opinion or judgment - - il contingent installment_sale provisions sec_453 provides the general_rule that income from an installment_sale shall be taken into account for purposes of title_26 under the installment_method of accounting sec_453 defines the term installment_sale as a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 provides that subsection a shall not apply to an installment_obligation arising out of a sale of stock_or_securities which are traded on an established_securities_market or to the extent provided in regulations property other than stock_or_securities of a kind regularly_traded on an established market sec_453 provides that the secretary shall prescribe regulations providing for ratable basis recovery in transactions where the gross_profit or the total_contract_price or both cannot be readily ascertained pursuant to this authority the secretary promulgated the ratable basis recovery rules under sec_15a_453-1 temporary income_tax regs fed reg date which provides in pertinent part when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which the sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sale price agreement is fixed the taxpayer's basis inclusive of selling_expenses shall -- - be allocated to the taxable years in which payment may be received under the agreement in equal annual increments jf in any taxable_year no payment is received or the amount of payment received exclusive of interest is less than the basis allocated to that taxable_year no loss shall be allowed unless the taxable_year is the final payment year under the agreement in short sec_15a_453-1 temporary income_tax regs supra provides that in the case of an installment_sale in which the maximum selling_price cannot be determined but the period over which payments are to be received is fixed the taxpayer's basis shall be allocated equally over the taxable years in which payments may be received under the installment_sale agreement depending upon the particular terms of an otherwise valid installment_sale the ratable basis recovery rules may have the effect of accelerating the recognition of income on a cins transaction while deferring the recognition of losses see sec_15a_453-1 temporary income_tax regs fed reg date however the ratable basis recovery rules are not inflexible as explained in the preamble to the regulation t d which states in pertinent part because the rules set forth in these regulations may not provide a schedule of basis recovery which is reasonable for every contingent transaction these regulations provide that a taxpayer may use an alternative method of basis recovery where the rules in the regulations would substantially and inappropriately defer basis recovery these regulations also provide that when the general rules would substantially and inappropriately accelerate bases recovery the service may require a different method of basis recovery -- - read as a whole the regulations impart an intention to establish a method_of_accounting that reasonably will match the gains and losses reported on a cins transaction the partnerships sold the ppns and cds for cash and libor notes and reported their gains on the sales by ratably allocating their bases pursuant to sec_15a_453-1 temporary income_tax regs supra based on their partners' respective capital accounts at the time of the sales saba and otrabanda allocated percent of the gains realized on the transactions to sodbury and bartolo respectively however because sodbury and bartolo were not subject_to u s income_tax their distributive shares of the gains realized on the transactions escaped u s taxation on the other hand brunswick's more modest percent distributive_share of the gains on the sales of the ppns and cds were dwarfed by the substantial capital losses that brunswick later realized following the distribution and sale of the libor notes petitioner contends that the disputed transactions satisfy the requirements of the contingent installment_sale provisions and the ratable basis recovery rules in particular the partnerships sold ppns and cds- -assets that are not traded on an established_securities_market see sec_453 a in exchange the partnerships received cash and libor notes petitioner contends that the libor notes represent a series of - - contingent payments made over a period of years as required under sec_453 and 15a c temporary income_tax regs supra respondent contends that the libor notes do not constitute qualifying contingent payments under sec_453 on the ground that merrill lynch's swap arrangements created an artificially supported market for the libor notes and effectively converted the libor notes to purchaser evidences of indebtedness payable on demand or readily_tradable within the meaning of sec_453 and 15a e temporary income_tax regs supra in light of our holding in these cases we need not consider this point til petitioner's argument that an economic_substance analysis is not warranted a gregory v helvering and horn v commissioner relying primarily on 293_us_465 and 968_f2d_1229 ndollar_figure d c cir revg fox v commissioner tcmemo_1988_570 petitioner contends that rather than having to prove that the disputed cins transactions were imbued with economic_substance petitioner is required to show only that the disputed transactions resulted in a contingent sale of the ppns and cds within the meaning of sec_1001 and sec_453 it is well settled that taxpayers generally are free to structure their business transactions as they please even if motivated by tax_avoidance considerations see gregory v - - helvering supra pincite 81_tc_184 affd in part revd in part and remanded 752_f2d_89 4th cir nonetheless to be accorded recognition for tax purposes a transaction generally is expected to have economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax- avoidance features that have meaningless labels attached 435_us_561 this last principle which finds its origin in gregory v helvering supra is better known as the economic_substance_doctrine in gregory v helvering supra the taxpayer was the sole shareholder of united mortgage corporation united which held big_number shares of monitor securities corporation monitor the taxpayer intended to obtain the monitor shares and sell them for a profit however the taxpayer hoped to structure the transfer of the shares from united to herself so as to reduce or avoid the income_tax that would arise if the transfer were treated as a dividend distribution in this regard the taxpayer ostensibly arranged a reorganization pursuant to sec_112 of the revenue act of ch 45_stat_791 specifically the taxpayer organized a third corporation averill corporation averill had united transfer its monitor shares to averill and -- -- then dissolved averill the taxpayer ultimately received the monitor shares from averill in a liquidating_distribution upon review of the matter the supreme court sustained the commissioner's determination that the purported reorganization was a sham the supreme court concluded that the transaction was carried out in contravention of the plain intent of the controlling statute reasoning in pertinent part as follows putting aside then the guestion of motive in respect of taxation altogether and fixing the character of the proceeding by what actually occurred what do we find simply an operation having no business or corporate purpose---a mere device which put on the form of a corporate_reorganization as a disguise for concealing its real character and the sole object and accomplishment of which was the consummation of a preconceived plan not to reorganize a business or any part of a business but to transfer a parcel of corporate shares to the petitioner no doubt a new and valid corporation was created but that corporation was nothing more than a contrivance to the end last described it was brought into existence for no other purpose it performed as it was intended from the beginning it should perform no other function gregory v helvering supra pincite in sum gregory v helvering supra stands for the principle that although a business transaction may be structured in strict compliance with all pertinent statutory requirements a court charged with reviewing the transaction is not obliged to - - respect its form for tax purposes where the record shows that the transaction was in fact a contrivance designed to obtain a tax_benefit not intended by congress under the taxing statute the court_of_appeals for the district of columbia circuit has considered the scope and application of the economic_substance_doctrine in horn v commissioner supra the commissioner disallowed losses claimed by commodities dealers with respect to so-called option-straddle transactions on the ground that the transactions were economic shams this court granted the commissioner's motion for summary_judgment sustaining the commissioner's determination that the transactions were devoid of economic_substance see fox v commissioner supra on appeal the court_of_appeals for the district of columbia circuit reversed after concluding that congress had intended to allow the disputed losses pursuant to sec_108 of the tax_reform_act_of_1984 division a of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 as amended under the tax_reform_act_of_1986 tra publaw_99_514 sec d 100_stat_2817 for the text of sec_108 and the amendment see 87_tc_1087 after reviewing supreme court precedent and scholarly articles on the subject the court_of_appeals described the sham_transaction doctrine as follows first the sham_transaction doctrine is simply an aid to identifying tax-motivated transactions that congress did not intend to include within the scope of a given benefit-granting statute and second a transaction will not be considered a sham if it is undertaken for profit or for other legitimate nontax business purposes as the seventh circuit pointed out in yosha f 2d pincite the taxpayer in gregory was trying to take advantage of a loophole inadvertently created by the framers of the tax code in closing such loopholes the courts could not rightly be accused of having disregarded congressional intent or overreached horn v commissioner f 2d pincite relying on sec_108 and b as amended under tra the court_of_appeals stated that congress undoubtedly has the power to grant beneficial tax treatment to economically meaningless behavior if indeed that is what happened here horn v commissioner f 2d pincite pointing to the plain language of sec_108 the court_of_appeals held that congress had authorized deductions for losses associated with option- straddle transactions so long as the taxpayer qualified as a commodities_dealer see horn v commissioner supra pincite the court_of_appeals stated that sec_108 does all that it need do for the taxpayers to prevail here--it creates an irrebuttable presumption that a commodities_dealer has made his straddle trades in a trade_or_business ie he has not engaged in an economic sham id pincite the court_of_appeals further noted that sec_108 closely tracked the sham_transaction doctrine insofar as a loss was allowed only if the transaction was entered into for profit or in a trade_or_business see id concluding that it was inappropriate to apply the sham_transaction doctrine to sec_108 the court_of_appeals reasoned as follows the sham_transaction doctrine is an important judicial device for preventing the misuse of the tax code but the doctrine cannot be used to preempt congressional intent as government counsel properly conceded at oral argument congress has the power to authorize these transactions whether or not they are economic shams and the language of sec_108 a ---providing that the deduction shall be allowed if the transaction was in a trade_or_business or engaged in for profit-- coupled with the irrebuttable presumption of sec_108 that every straddle loss incurred by a commodities_dealer shall be treated as a loss incurred_in_a_trade_or_business makes it clear that that is exactly what congress intended to do horn v commissioner f 2d pincite citing 293_us_465 and horn v commissioner supra petitioner contends that application of the 'economic substance' doctrine must therefore begin with the code and the lack of a business_purpose and the absence of a prospect of profit are irrelevant unless the underlying code provisions reguire the presence of those elements emphasis added petitioner misconstrues both cases as previously discussed gregory v helvering supra stands for the principle that a court is not obliged to respect the form of a transaction for tax purposes where the record shows that the transaction was in fact a contrivance designed to obtain an unintended tax_benefit although the supreme court made it clear that a transaction cannot be disregarded solely because it was driven by a tax motive the supreme court held that the reorganization in question was a sham in large part because the transaction had no business or corporate purpose see gregory v helvering supra pincite the supreme court's reliance on the lack of a business or corporate purpose for the transaction is notable in that the corporate_reorganization provision in guestion did not explicitly require a business purpose--the supreme court concluded that a business or corporate purpose was implied in the provision see id pincite see also 861_f2d_494 7th cir quoting 176_f2d_570 2d cir nor does horn v commissioner supra support petitioner's position that the economic_substance_doctrine is only relevant where the controlling statutory provision by its terms requires a business_purpose and a reasonable prospect of a profit although the court_of_appeals in horn v commissioner supra concluded that it would be premature to proceed with an economic_substance analysis without first examining the controlling statutory provision and its legislative_history the relevant inquiry is not whether business_purpose or the prospect of a profit are required elements under the controlling provision but rather whether congress enacted the provision with the intention of sanctioning a particular transaction regardless of its economic_substance see 364_us_361 where the supreme court sustained the commissioner's disallowance of interest deductions on the ground that nothing in the senate finance and house ways_and_means_committee reports on sec_264 suggests that congress in exempting pre- annuities intended to protect sham transactions consistent with the foregoing an analysis of the economic_substance of the cins transactions is appropriate in the absence of an indication in the controlling statutory provisions that congress intended to favor such transactions regardless of their economic_substance b sec_1001 and cottage savings petitioner further contends that an analysis of the economic_substance of the disputed cins transactions is unwarranted under sec_1001 and the supreme court's interpretation of that provision in 499_us_554 specifically petitioner maintains that sec_1001 and cottage savings demonstrate that the gain_or_loss realized on a sale_or_exchange of property shall be recognized for tax purposes regardless of the business_purpose or potential for profit underlying the transaction sec_1001 provides that gain_or_loss from a sale_or_other_disposition of property is determined by the difference between the amount_realized from the sale and its adjusted_basis sec_1001 defines the amount_realized as the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides except as otherwise provided in this subtitle the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized according to petitioner sec_1001 and sec_1 b income_tax regs which provides that exceptions to the general_rule of sec_1001 must be strictly construed and do not extend either beyond the words or the underlying assumptions and purposes of the exception compel the court to respect the tax consequences of a sale_or_exchange of property regardless of the economic_substance of the transaction petitioner further asserts that the legislative_history of sec_1001 reflects congress’ clear intent to tax the gain_or_loss on all exchanges of property petitioner cites the legislative_history of section of the revenue act of ch 43_stat_253 which states it appears best to provide generally that gain_or_loss is recognized from all exchanges and then except specifically and in definite terms those cases of exchange in which it is not desired to tax the gain or allow the loss this results in definiteness and accuracy and enables a taxpayer to determine prior to the consummation of a given transaction the tax_liability that will result therefrom h rept 68th cong lst sess c b part s rept 68th cong 1st sess c b part unlike the statutory provision at issue in 968_f2d_1229 d c cir neither the plain language of sec_1001 nor its legislative_history lends any support to the proposition that congress intended to respect the tax consequences of sales or exchanges of property that lack economic_substance while it is true that congress crafted sec_1001 as a provision that would be broadly applicable to sales or exchanges of property subject_to specific statutory exceptions congress did not proscribe an analysis of the economic_substance of a sale_or_exchange of property cf compaq computer corp v commissioner 113_tc_17 rejecting the taxpayer’s argument that the foreign_tax_credit regime completely sets forth congress’ intent as to allowable foreign tax_credits and that an additional economic_substance requirement was not intended by congress in this regard it is important to recognize that the economic_substance_doctrine is not a judicially created exception to the general_rule of sec_1001 as petitioner implies but rather is a canon of statutory interpretation that statutes should not be read to create 'absurd results ' horn v commissioner supra pincite moreover petitioner's position conflicts with long-standing supreme court precedent holding that the tax consequences of sales or exchanges of property need not be respected where the challenged tax event is a sham and that the government may look at the realities of a transaction and disregard the effect of the fiction as best serves the purposes of the tax statute 308_us_473 in higgins v smith supra the supreme court held that a taxpayer did not sustain a loss within the meaning of sec_23 of the internal_revenue_code_of_1939 when he sold securities below cost to his wholly owned corporation because the taxpayer retained dominion and control_over the stock transferred through his ownership of the corporate transferee the court found that no loss in the statutory sense could occur upon a sale by a taxpayer to a wholly owned corporation notwithstanding the fact that an actual transfer of the stock had occurred id pincite see also 435_us_561 pincite in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed 324_us_331 to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress petitioner's reliance on 499_us_554 likewise is misplaced petitioner contends that the disputed cins transactions must be respected for tax purposes inasmuch as they were structured and carried out in strict compliance with the requirements of sec_1001 and sec_453 in cottage sav association v commissioner supra the taxpayer a savings and loan association owned participation interests in mortgages that had declined in value due to a surge in interest rates during the late 1970s after holding the participation interests for a number of years the taxpayer sold them to several savings and loan associations and purchased from them participation interests in mortgages of approximately equal fair_market_value the taxpayer claimed a dollar_figure million loss deduction equal to the excess of its bases in the participation interests that it sold over the fair_market_value of the participation interests that it purchased the commissioner disallowed the claimed loss on alternative grounds the taxpayer had not realized the losses within the meaning of regulations promulgated under sec_1001 and the transactions lacked economic_substance however the supreme court sustained the taxpayer's loss deduction holding that the taxpayer had realized a loss pursuant to sec_1001 because the participation interests exchanged were materially different embodying legally distinct entitlements id pincite in rejecting the commissioner's determination that the losses should be disallowed because they lacked economic_substance the supreme court noted that the commissioner's argument on the point had consisted of one sentence in a footnote in his brief with a citation to higgins v smith supra see cottage sav association v commissioner supra pincite emphasizing that the transfers in guestion were made at arm's length the supreme court concluded that the commissioner's citation to higgins v smith supra without further elaboration was insufficient to deny the losses under sec_165 cottage sav association v commissioner supra pincite we reject petitioner's contention that we are obliged to respect the tax consequences of the cins transactions at issue in these cases under cottage sav in rejecting the commissioner's economic_substance argument in cottage sav the supreme court held that the commissioner had failed to rebut evidence that the transaction was conducted at arm's length see 939_f2d_44 ndollar_figure 3d cir affg fox v commissioner tcmemo_1988_570 the supreme court did not apply the economic_substance test as fully articulated in cases such as frank lyon co v united_states u s pincite and horn v commissioner f 2d pincite accordingly cottage sav association v commissioner supra cannot be read for the proposition that as long as a transaction is bona_fide e actually occurred it cannot be denied economic_substance lerman v commissioner supra pincite n in any case the transaction disputed in cottage sav association v commissioner supra is fundamentally different from the transactions disputed in the cases before the court the taxpayer in cottage sav association v commissioner supra sought to minimize its taxes by closing out a real economic loss whereas the disputed cins transactions were designed to generate fictional losses to offset brunswick's capital_gains see compag computer corp v commissioner 113_tc_17 in 157_f3d_231 3d cir affg in part and revg in part tcmemo_1997_115 the court_of_appeals for the third circuit affirmed this court’s holding that a cins transaction that merrill lynch had arranged for colgate-palmolive company lacked economic_substance we agree with the court of appeals’ reasoning in that case distinguishing cottage sav association v commissioner supra in pertinent part as follows the distinctions between the exchange at issue in this case and the exchange before the court in cottage savings predominate over any superficial similarities between the two transactions the taxpayer in cottage savings had an economically substantive investment in assets which it had acquired a number of years earlier in the course of its ordinary business operations and which had declined in actual economic value by over dollar_figure million from approximately dollar_figure million to approximately dollar_figure million from the time of acquisition to the time of disposition see cottage sav u s pincite s ct pincite the taxpayer's relinquishment of assets so altered in actual economic value over the course of a long-term investment stands in stark contrast to acm's relinquishment of assets that it had acquired days earlier under circumstances which assured that their principal value would remain constant and that their interest payments would not vary materially from those generated by acm's cash deposits acm partnership v commissioner supra pincite fn ref omitted in accord with the preceding discussion we conclude that cottage sav association v commissioner supra neither mandates that we respect the tax consequences of the cins transactions disputed in these cases nor precludes a review of the economic_substance of those transactions moreover based upon our review of sec_1001 and sec_453 and their underlying regulations and legislative histories we are satisfied that congress did not intend to create the loophole that the partnerships have attempted to exploit see horn v commissioner f 2d pincite consequently we will proceed with an analysis of the economic_substance of the cins transactions iv petitioner's contention that cins transactions are imbued with economic_substance petitioner contends that respondent's partnership adjustments must be rejected even assuming that the economic_substance_doctrine as articulated in acm partnership v commissioner supra is applicable an evaluation of the economic_substance of the cins transactions requires a subjective inguiry whether the partnerships carried out the transactions for a valid business_purpose other than to obtain tax benefits and an objective inguiry whether the cins transactions had practical economic effects other than the creation of tax benefits see acm partnership v commissioner supra pincite horn v commissioner f 2d pincite 909_f2d_1360 9th cir affg in part revg and remanding in part 89_tc_1229 and affg memorandum opinions of this court 868_f2d_851 6th cir affg 88_tc_386 a transaction imbued with economic_substance normally will be recognized for tax purposes even in the absence of a nontax business_purpose see 115_f3d_506 7th cir affg 105_tc_341 larsen v commissioner supra pincite the court_of_appeals for the district of columbia circuit has held that a transaction undertaken for a nontax business_purpose will not be considered an economic sham even if there was no objectively reasonable possibility that the transaction would produce profits horn v commissioner f 2d pincite but cf 862_f2d_1486 11th cir existence of a nontax business_purpose does not mandate the recognitition of a transaction that otherwise lacks economic_substance affg 87_tc_1087 a business_purpose petitioner argues that the partnerships engaged in the cins transaction to achieve a number of business objectives other than to obtain tax benefits petitioner first contends that the partnerships provided an appropriate investment vehicle for the proceeds from the sale of brunswick's technical businesses and nireco stock at a time when brunswick was vulnerable to a takeover attempt the partnerships purportedly were viewed in part as a means to tie up brunswick's excess cash so that it could not be used against brunswick in a leveraged buy out petitioner further contends that the acquisition of libor notes with floating interest rates provided a hedge against a decline in brunswick's marine sales and lower profits associated with periods of rising interest rates finally petitioner maintains that the partnerships provided brunswick with an opportunity to establish a relationship with a large international financial_institution consistent with brunswick's long-term strategic planning despite petitioner's assertions to the contrary there is overwhelming evidence in the record that saba and otrabanda were organized solely to generate tax benefits for brunswick although petitioner has attempted to downplay the significance of the document the zelisko memorandum is direct and compelling evidence that brunswick intended to use the partnerships as a device to generate capital losses to offset the capital_gains that brunswick anticipated on the sales of its technical businesses and nireco stock the zelisko memorandum prepared shortly after ms zelisko's meeting with merrill lynch representatives and well in advance of the formation of the partnerships describes in precise detail the steps that would be required for the cins transactions to generate substantial capital losses for brunswick's benefit each of the partnerships subsegquently fulfilled all of the steps outlined in the zelisko memorandum equally compelling is the foreign_partnership tax update that mcmanaman prepared on date in which he projected that brunswick would realize capital losses of dollar_figure million and dollar_figure million from its participation in saba and otrabanda respectively significantly mcmanaman's projections generally -- - were consistent with those set forth in the zelisko memorandum and were made months before the otrabanda partnership was formed mcmanaman's projections were also made well before o'brien purportedly formed the view that interest rates would fall on date mcmanaman's projections were presented to brunswick's board_of directors the record also shows that abn and the other financial institutions involved in the cins transactions fully understood brunswick's intentions the assumptions underlying the zelisko memorandum and mcmanaman's projections are echoed in a number of abn documents describing the partnerships in addition internal memoranda maintained by fuji and norinchukin stated that the transactions were designed to provide tax savings for merrill lynch's customers finally an internal arthur andersen memorandum stated that the only reason brunswick formed the partnership was to maximize the after tax earnings and cash_flow from the sale of its technical businesses against this backdrop we conclude that each of the ostensible business purposes that petitioner cites as a tax- independent justification for brunswick's participation in the partnerships is nothing more than a derivative or by-product of the cins transactions specifically the partnerships' purchase of the ppns and cds was not driven by the desire to tie-up brunswick's funds at a time when brunswick was vulnerable toa hostile takeover but rather was driven by sec_453 which provides that the installment_sale provisions do not apply to sales of stock securities or certain other_property which is traded_on_an_established_market in other words as o'brien admitted at trial the partnerships attempted to comply with sec_453 by initially investing in the ppns and cds we are not convinced on the record presented that brunswick participated in these partnerships because it was particularly vulnerable to a hostile takeover attempt during the period in guestion or because the partnerships would tie-up brunswick's funds and even if brunswick considered itself vulnerable it had already taken far more meaningful and effective steps to counter any takeover attempt similarly the partnerships did not agree to receive libor notes in partial payment for the ppns and cds in order to provide brunswick with a hedge against its interest rate risk but rather the partnerships accepted partial payment in the form of libor notes in an effort to ensure that at least payment would be received after the close of the taxable_year in which the ppns and cds were sold as reguired by sec_453 and to ensure that the total_contract_price could not be readily ascertained as required under the ratable basis recovery rules prescribed in sec_453 and sec_15a_453-1 temporary income_tax regs fed reg date the fact that brunswick entered into swaps partially to hedge its exposure to the libor notes belies petitioner's assertion that the libor notes were intended to hedge against a decline in boat sales and lower profits associated with periods of rising interest rates moreover it can hardly be said that brunswick's modest interest in the libor notes provided a meaningful hedge against brunswick's marine sales which totaled dollar_figure billion in finally brunswick did not participate in the partnerships in order to establish a relationship with a large international financial_institution to the contrary brunswick entered into the partnerships with a foreign_partner to ensure that the bulk of the partnerships' gains on the sales of the ppns and cds could be allocated to a foreign_entity that would not be subject_to u s income_tax in closing on this point we observe that the record contains little in the way of notes or documentation such as corporate minutes or similar material in which brunswick's officers or directors discussed the business purposes that purportedly motivated brunswick to participate in the partnerships considering the entire record in these cases the self-serving testimony of brunswick's officers involved in planning and implementing the cins transactions is insufficient to convince us that the transactions were pursued for any nontax business purposes we conclude that the proffered business purposes amount to little more than window dressing for transactions that were designed and implemented solely to generate tax benefits for brunswick b economic_substance as previously mentioned a transaction imbued with economic_substance normally will be recognized for tax purposes even in the absence of a nontax business_purpose see northern ind pub serv co v commissioner f 3d pincite larsen v commissioner t c pincite in 364_us_361 quoting 248_f2d_399 2d cir j hand dissenting the supreme court held that the transaction in question was a sham because it did not appreciably affect the taxpayer's beneficial_interest except to reduce his tax in northern ind pub serv co v commissioner supra pincite the court_of_appeals for the seventh circuit held that the commissioner could not set_aside transactions which resulted in actual non-tax related changes in economic position see acm partnership v commissioner f 3d pincite 915_f2d_832 2d cir in horn v commissioner f 2d pincite the court_of_appeals for the district of columbia circuit indicated that before declaring a transaction an economic sham the court should consider whether the transaction presented a reasonable prospect for economic gain petitioner contends that the cins transactions were imbued with economic_substance inasmuch as the partnerships accepted the benefits_and_burdens_of_ownership of the ppns and cds and later the libor notes petitioner asserts that the partnerships assumed financial risks associated with the ppns and cds including credit risk--the risk that chase or ibj would not be able to make an interest or principal payment event risk---the risk that a single event or circumstance could preclude chase or ibj from repaying its obligations credit spread risk---the risk that general credit spreads in the market may rise or fall and liquidity risk--the risk that the owner of a debt_instrument will not be able to convert the instrument into cash at or near its market_value petitioner further contends that the economic_substance of the cins transactions is reflected in the interest both paid and accrued that saba and otrabanda earned on the ppns and cds as well as the reduced price that the partnerships received upon the sale of the instruments reflecting their lack of liquidity petitioner maintains that the partnerships assumed similar financial risks as well as benefits when they sold the ppns and cds for cash and libor notes there is no dispute that the partnerships owned the ppns and cds that the partnerships earned interest on these instruments or that the partnerships sold the ppns and cds for cash and libor notes further the partnerships may have been exposed to some financial risk as a consequence of investing in the ppns and cds although such risk was minimized insofar as saba and otrabanda had invested their funds with highly rated banks and both had the option to put or sell the ppns and cds back to chase and ibud respectively at their original purchase prices with accrued interest nevertheless the partnerships' ownership of the ppns cds and libor notes does not establish that the cins transactions possessed purpose substance or utility apart from their anticipated tax consequences 364_f2d_734 2d cir affg 44_tc_284 see 94_tc_738 petitioner maintains that the cins transactions appreciably affected the partnerships' beneficial interests in light of the potential for the libor notes to appreciate in value if interest rates were to rise consistent with the supreme court's admonition to fix the character of the proceeding by what actually occurred gregory v helvering u s pincite we will briefly summarize the financial results of the cins transactions before proceeding with our analysis saba's cins transaction on date saba's partners made capital contributions totaling dollar_figure million on the same day saba invested dollar_figure million in the chase ppns on date chase made a dollar_figure interest payment to saba between march and saba earned interest of dollar_figure on the chase ppns on date saba sold the chase ppns for dollar_figure million in cash and libor notes with a present_value somewhere between dollar_figure and dollar_figure thus saba sold the chase ppns worth dollar_figure dollar_figure million principal plus dollar_figure accrued interest for cash and libor notes worth no more than dollar_figure the dollar_figure difference between the value of the chase ppns and the total consideration that saba received represents saba's transaction costs taking into account the dollar_figure interest payment that saba received on the ppns saba walked away from its dollar_figure million investment in the chase ppns with no more than dollar_figure on date brunswick increased its interest in the libor notes held by saba by purchasing percent of sodbury's partnership_interest on date saba distributed of the libor notes to brunswick on date brunswick sold the libor notes for dollar_figure resulting in a loss to brunswick of approximately dollar_figure on date saba transferred the remaining libor note to sbc on date sbc sold the libor note for dollar_figure resulting in a loss to brunswick of approximately dollar_figure otrabanda's cins transaction on date otrabanda's partners made capital contributions totaling dollar_figure million on date otrabanda invested dollar_figure million in the ibj cds on date ibj made a dollar_figure interest payment to otrabanda between date and date otrabanda earned interest of dollar_figure on the ibj cds on date otrabanda sold the ibj cds for dollar_figure million in cash and libor notes with a present_value somewhere between dollar_figure and dollar_figure otrabanda sold the ibj cds worth dollar_figure dollar_figure million principal plus dollar_figure accrued interest for cash and libor notes worth no more than dollar_figure the dollar_figure difference between the value of the ibj cds and the total consideration that otrabanda received represents otrabanda's transaction costs taking into account the dollar_figure interest payment that otrabanda received on the cds otrabanda walked away from its dollar_figure million investment in the ibj cds with no more than dollar_figure on date brunswick increased its interest in the libor notes held by otrabanda by purchasing percent of bartolo's partnership_interest on date otrabanda distributed the libor notes to brunswick on date brunswick sold the libor notes for dollar_figure resulting in a loss to brunswick of approximately dollar_figure -- - as the foregoing clearly illustrates saba and otrabanda lost at least dollar_figure and dollar_figure respectively on their purchase and sale of the ppns and cds moreover brunswick and sbc subsequently lost nearly dollar_figure million on the sale of the libor notes even considering the payments of approximately dollar_figure that the partnerships received on the libor notes the transactions were at best a wash without more we are unable to conclude that the cins transactions appreciably affected the partnerships’ beneficial interests although the partnerships actually lost money on the cins transactions petitioner nevertheless contends that at the time the cins transactions were entered into the partners anticipated that the libor notes would appreciate in value due to an expected rise in interest rates we reject this contention for two reasons first neither the partnerships nor brunswick ever intended to hold the libor notes more than a brief time and certainly not long enough to recoup their transaction costs second we are not convinced that the profit potential of the libor notes was sufficient to imbue the cins transactions with objective economic_substance we have already documented that the cins transactions were scripted well in advance brunswick and abn understood prior to the formation of the partnerships that the partnerships would invest in ppns and cds for less than a month that the ppns and cds would be sold for percent cash and percent libor notes and that the libor notes would be distributed to brunswick and sold after a brief holding_period brunswick and abn also understood that there would be significant transaction costs associated with the sale of the ppns and cds as well as the libor notes in connection with the foregoing we dismiss brunswick's assertion that it was unaware that it would eventually bear the transaction costs on the sale of the ppns and cds for cash and libor notes indeed the zelisko memorandum suggests that brunswick knew that it would be expected to absorb these costs brunswick's records indicate that it incurred net partnership expenses of at least dollar_figure million respondent contends that circumstantial evidence including the zelisko memorandum abn memoranda discussing its fees the abn-brunswick consulting agreement the otrabanda control fee that brunswick paid to bartolo and brunswick's reallocation of dollar_figure of expenses from its partnership reserve_account to commissions paid to merrill lynch in connection with the sale of brunswick's technical businesses and nireco stock suggest that brunswick's partnership expenses were much higher respondent contends that brunswick disguised its partnership expenses as fees paid to abn -- - and broker commissions paid to merrill lynch in light of our holding in these cases we need not address this particular contention considering all the evidence we are convinced that brunswick was cognizant of the costs associated with the cins transactions and accepted those costs as a fee for obtaining tax benefits given the substantial costs associated with the transactions there was no possibility that the transactions would generate a profit over the short_period that the libor notes were intended to be held another aspect of the cins transactions that bolsters our conclusion that neither the partnerships nor brunswick intended to profit from their investment in the libor notes relates to the timing of the transactions in particular the partnerships were investing in new libor notes and brunswick was increasing its interest in those notes during a period when o'brien's view of the direction of interest rates was changing from june through date o'brien's interest rate forecast was in transition by date o'brien had abandoned the view that interest rates would rise and came to believe that interest rates would fall because the value of the libor notes would decline with falling interest rates we are not convinced that either the partnerships or brunswick reasonably expected to profit from the cins transactions nor are we convinced that the profit potential of the libor notes measured over the 5-year terms of the notes supports the proposition that the cins transactions were imbued with economic_substance smith petitioner's expert opined that the libor notes had the potential to provide returns over their 5-year terms ranging from dollar_figure using a market-based forecast for 3-month libor to a high of dollar_figure based on the equal probability theory of interest rate behavior respondent presented evidence that the libor notes were not likely to generate profits for the partnerships given the consensus view of a broad group of market prognosticators that interest rates would decline between and contrary to smith's projections interest rates fell dramatically between date and date specifically 3-month libor rates declined from percent in date to percent in date if the partnerships had held the libor notes for their full 5-year terms the partnerships would have lost dollar_figure smith candidly concedes in his report that it is impossible to predict the actual path that interest rates will follow over a given period of time weighing the evidence that we have on the point we are not convinced that smith's market-based forecast for 3-month libor provides a reasonable basis for measuring the potential profitability of the libor notes smith's forecast produced an interest rate curve that gradually increased over the 5-year terms of the libor notes however respondent produced evidence that a broad cross-section of economists and financial experts were forecasting falling interest rates during and under the circumstances we conclude that it was unreasonable to believe that there would be any substantial appreciation in the libor notes over their 5-year terms that is not to say that it would have been unreasonable to expect any profits on an investment in the libor notes only that such profits would be limited relatively modest profits are insufficient standing alone to clothe the disputed cins transactions with economic_substance in particular even assuming for the sake of argument that the partnerships reasonably could have expected profits of up to dollar_figure on a 5-year investment in the libor notes such profits would be inconsequential when compared with the capital losses of approximately dollar_figure that the cins transactions were designed to generate for brunswick see 94_tc_738 see also acm partnership v commissioner f 3d pincite goldstein v commissioner f 2d pincite in 861_f2d_494 7th cir the court_of_appeals for the seventh circuit stated a transaction has economic_substance when it is the kind of transaction that some people enter into without a tax motive even though the people fighting to defend the tax advantages of the transaction might not or would not have undertaken it but for the prospect of such advantages---may indeed have had no other interest in the transaction in the instant cases the partnerships converted large sums of cash into relatively illiquid investments ppns and cds and within a few weeks incurred significant costs converting the investment to percent cash and percent libor notes the partnerships' short-term investment in the ppns and cds which guaranteed a net economic loss after accounting for transaction costs begs the question why the partnerships did not simply invest percent of its cash in libor notes the only plausible explanation is that the partnerships' short-term investment in the ppns and cds set the stage for greater financial returns in the form of tax losses for brunswick we are convinced that no reasonable business person would have participated in the cins transactions as they were designed and implemented in these cases except for a tax motive in goldstein v commissioner supra one of the taxpayers tillie goldstein sought to shelter dollar_figure that she won in the irish sweepstakes by borrowing dollar_figure from banks pincite percent interest and investing the proceeds in dollar_figure million face_amount u s treasury securities maturing in or years and which paid interest of either one-half of percent or percent she then prepaid_interest in the amount of dollar_figure and sought to deduct this amount under sec_163 the taxpayer offered evidence that she reasonably expected to profit from the transactions based upon assumptions related to the movement of treasury rates the court_of_appeals for the second circuit dismissed the argument that the taxpayer reasonably expected to profit from the transactions on the grounds that the taxpayer’s profit projections did not account for transaction costs of dollar_figure and were based on unreasonable assumptions that the treasury notes could be sold considerably in excess of par the court_of_appeals further held that to allow a deduction for interest_paid on funds borrowed for no purposive reason other than the securing of a deduction from income would frustrate sec_163’s purpose allowing it would encourage transactions that have no economic utility and that would not be engaged in but for the system of taxes imposed by congress goldstein v commissioner f 2d pincite in short the taxpayer’s investment did not meaningfully change her economic position and it therefore lacked economic_substance the same may be said of brunswick’s involvement in the cins transactions the intricate manipulation of the contingent installment_sales rules in this case could not conceivably be the type of economically sterile transaction congress intended to sanction at the end of the day brunswick’s involvement in the cins transactions with their attendant intricate investments in the ppns cds libor notes money market accounts hedges swaps etc all carefully masterminded by merrill lynch did not meaningfully change brunswick’s economic position and it therefore lacked the requisite economic_substance necessary to validate brunswick’s targeted capital losses c conclusion in sum broad parallels may be drawn between the cins transactions at issue herein and the purported reorganization deemed a sham in 293_us_465 we find that the cins transactions served no valid business_purpose but they were designed and implemented to take the form of a cins in a well-scripted attempt to take advantage of an unintended loophole in the contingent installment_sale rules although the partnerships can claim ownership of substantial investments the disputed transactions were structured to minimize the partnerships' exposure to risk and for no other purpose than to generate fictional tax losses for brunswick the cins transactions were carried out in these cases in an effort to exploit rather than to respect the principle that contingent installment_sales should be reported in a manner intended reasonably to match gains and losses as the court_of_appeals for the third circuit aptly concluded in acm partnership v commissioner f 3d pincite in order to be deductible a loss must reflect actual economic consequences sustained in an economically substantive transaction and cannot result solely from the application of a tax_accounting rule to bifurcate a loss component of a transaction from its offsetting gain component to generate an artificial loss which as the tax_court found is not economically inherent in the transaction consistent with the foregoing we conclude that the cins transactions were economic shams that neither appreciably affected the partnerships’ beneficial interests or materially altered the partnerships’ economic positions accordingly we sustain respondent's determination that no gains or losses will be recognized on the sales of the ppns and cds in addition we hold that saba’s bases in the libor notes distributed to brunswick and sbc were dollar_figure and dollar_figure respectively while otrabanda’s basis in the libor notes distributed to brunswick was dollar_figure v secondary issues petitioner argues that if the court determines that the partnerships' purchase and sale of the ppns and cds do not have economic_substance then the partnerships should not be required to include in income the interest payments that they received on those instruments petitioner concedes that the partnerships are required to include in income the interest payments that they received on the libor notes petitioner further contends that the partnerships are entitled to deductions for professional fees paid to n v fides and cravath swaine moore respondent contends that the partnerships are required to report interest_income derived from both the ppns and cds as well as the libor notes respondent further contends that petitioner failed to prove that the amounts paid to fides and cravath swaine moore are legitimate partnership expenses consistent with our determination that the partnerships’ purchase and sale of the ppns and cds will not be respected for tax purposes we agree with petitioner that the interest_paid on the ppns and cds is not includable in the partnerships’ income for the years in issue see eg 94_tc_738 consistent with this holding the partnerships are not entitled to any deductions associated with the purchase and sale of the ppns and cds the parties are in agreement that the partnerships are required to include in their taxable_income the interest payments that they received on the libor notes during the taxable years in issue consistent with the parties’ agreement on this point we conclude that the partnerships are entitled to deduct a portion of the fees that saba and otrabanda paid to the cravath firm respondent disallowed a deduction of dollar_figure that saba had reported for amounts paid to the cravath firm during the taxable_year ended date as well as the amortization of dollar_figure and dollar_figure attributable to amounts paid to the cravath firm for the taxable years ended date and date -- - respectively respondent also disallowed a deduction of dollar_figure that otrabanda had reported for amounts paid to the cravath firm during the taxable_year ended date however the record in these cases includes a memorandum from cravath to brunswick dated date in which cravath itemized its dollar_figure charge to saba for professional services as follows the dollar_figure fee was for negotiation and drafting of the documentation and for other related_services in connection with a the formation of saba dollar_figure b the purchase by saba of certain notes dollar_figure c the sale by saba of such notes dollar_figure d the assignment of saba’s right to receive payments from such sale dollar_figure and e other related matters dollar_figure in the same memorandum cravath itemized its dollar_figure charge to otrabanda for professional services as follows the dollar_figure fee was for negotiation and drafting of the documentation and for other related_services in connection with a the formation of otrabanda dollar_figure b the purchase by otrabanda of certain certificates of deposit dollar_figure c the sale by otrabanda of such certificates dollar_figure d the assignment of otrabanda’s right to receive payments from such sale dollar_figure and e other related matters dollar_figure we hold that saba and otrabanda are entitled to deductions for fees paid to the cravath firm other than fees associated with the purchase and sale of the ppns and cds based upon the record presented we hold that saba and otrabanda are entitled to deduct dollar_figure and dollar_figure respectively representing the fees paid to cravath in connection with the formation of the partnerships subject_to the limitations on the deduction of organization_expenses set forth in sec_709 petitioner has failed to show that any of the remaining fees paid to the cravath firm are unrelated to the purchase and sale of the ppns and cds finally we sustain respondent’s disallowance of the dollar_figure deductions that both saba and otrabanda claimed for incorporation fees paid to n v fides petitioner simply has failed to substantiate these particular deductions to the court’s satisfaction to reflect the foregoing decisions will be entered under rule
